Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 1 of 85




      EXHIBIT
        “A”
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 2 of 85



                   IN THE SUPERIOR COURT OF DEKALB COUNTY
                               STATE OF GEORGIA


 PEREZ MOMON                        )
                                    )
       Plaintiff,                   )
                                    )             Civil Action No.:
 v.                                 )
                                    )
                                    )
 SELECT PORTFOLIO SERVICNG,         )
 INC. and BANK OF NEW YORK          )
 MELLON fka THE BANK OF NEW         )
 YORK as TRUSTEE for the            )
 HOLDERS of the EQQC ASSET          )
 BACKED CERTIFICATES, SERIES        )
 2001-1F and Does 1-10              )
                                    )
              Defendants.           )
 __________________________________ )


                                         COMPLAINT


       COMES NOW Plaintiff Perez Momon (“Momon” or “Plaintiff”) who files this

Complaint for Wrongful Foreclosure, Breach of Contract and Promissory Estoppel against

Defendants Bank o f N e w Y o r k Mellon, formally known as The Bank of New York as

Trustee for the Holders of EQCC Asset Backed Certificates, Series 2001-1F (“BONY”), and

Select Portfolio Servicing, Inc. (“Select”), (hereinafter referred to collectively as

“Defendants”).

                   INTRODUCTION AND NATURE OF THE DISPUTE

       This dispute arises out of Defendants’ failure to honor agreements with Plaintiff. Plaintiff

brings this complaint for promissory estoppel and/or breach of contract for the failure of

Defendants to honor both the terms of their agreement with the United States Treasury for the



                                           Page 1 of 22
         Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 3 of 85



intended benefit of homeowners, as well as their failure to honor agreements directly with Plaintiff

to modify his mortgage and thereby to set aside an unlawful foreclosure. On or about September

30, 2003, Approved Acquisition Corp., (“AAC”), Michigan Fidelity Acceptance Corp. d/b/a

Franklin Financial Group (“FFG”), and Approved Federal Savings Bank (“AFSB”) by merger

acquired certain assets and assumed certain liabilities of AFSB. On or about July 7, 2010,

Equicredit Corporation of America by its Attorney-in-Fact Select Portfolio Serving, Inc. f/k/a

Fairbanks Capital Corp assigned to the Bank of New York Mellon, f/k/a the Bank of New York,

as Trustee for the Holders of the EQCC Asset Backed Certificates, Series 2001-F. It is clear that

BNY never properly was delivered title to the Property and thereby a cloud exists as to who

actually has title.

                                JURISDICTION AND VENUE

        1.      Plaintiff is a natural person that is the lawful titleholder of real property located

at 5730 Masters Court Stone Mountain, Georgia 30087. (The “Property”).

        2.      Defendant Select Portfolio Serving, Inc. is a Utah corporation that maintains its

principal place of business at 3217 Decker Lake Drive, Salt Lake City, Utah 84119. Defendant

Select Portfolio Servicing, Inc. is a foreign corporation doing business in DeKalb County,

Georgia and is subject to the jurisdiction and venue of this Court by virtue of having been served

process through its registered agent, Corporation Service Company, at 40 Technology Parkway,

NW Norcross, GA 30092. Defendant Select Portfolio Servicing, Inc. is hereinafter referred to as

“Select”.

        3.      Defendant Bank of New York Mellon d/b/a BNY Mellon is a Pennsylvania

corporation that maintains its principal place of business at 500 Grant Street, Pittsburgh,

Pennsylvania 30046-4805. Defendant Bank of New York Mellon is a foreign corporation doing



                                             Page 2 of 22
         Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 4 of 85



business in DeKalb County, Georgia and is subject to the jurisdiction and venue of this Court by

virtue of having been served process through its registered agent, CT Corporation, at 289 S.

Culver Street, Lawrenceville, Georgia 30046.

       4.      This Court has subject matter jurisdiction over this matter and jurisdiction is

proper under Ga. Const. Art. 6, § 4, Para. 1 and Art. 6 § I, Par.1, O.C.G.A. § 15-6-8.

       5.      This Court has jurisdiction over the parties pursuant to O.C.G.A. § 9-4-2 in that

an "actual controversy" exists for judicial determination. The Court has subject matter

jurisdiction as a Court of Equity pursuant to O.C.G.A. § 15-6-8 and O.C.G.A. § 23-1-1. At all

times relevant to this action, Georgia had in effect statutes, rules and regulations applicable to

this matter, and the Court has concurrent jurisdiction to declare the rights of the parties or

express the opinion of the Court for those, acts committed in violation of these federal and

state Fair Debt Collection Practice Act laws.

       6.      Jurisdiction and venue are proper with this Court because the injuries sustained

by Plaintiff occurred in the State of Georgia in DeKalb County and Plaintiff lives in DeKalb

County and seeks injunctive relief pursuant to O.C.G.A. § 9-10-30 against Defendants.

       7.      In addition venue is proper in DeKalb County because the Defendants do

business in DeKalb County and have physical business locations in DeKalb County where they

conduct business and the alleged acts and omissions giving rise to this action took place in

DeKalb County.

       8.      Each Defendant had actual and/or constructive knowledge of the acts of the

other Defendant as described herein, and ratified, approved, joined in, acquiesced in, and/or

authorized the acts of the other, and/or retained the benefits of said acts.

       9.      Whenever and wherever reference is made in this Complaint to any conduct of



                                             Page 3 of 22
         Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 5 of 85



Defendants, or any of them, such allegations or references shall also be deemed to mean the

conduct of each Defendant, acting individually, jointly and severally.

     DEFENDANTS’ JUDICIALLY-NOTICEABLE PATTERN AND PRACTICE OF
                         UNLAWFUL CONDUCT


Mellon’s Participation in TARP and HAMP, and History of Violations of Its Legal
Obligations.

       10.     In October 2008, Bank of New York Mellon d/b/a BNY Mellon (“BNY”) on

became the master custodian for the United States Government as part of TARP. On or about

October 13, 2008, it accepted $3 billion in Trouble Assets Relief Program (“TARP”)

funds in connection with its stress test.

       11.     BNY cashed in under the $700 billion Troubled Assets Relief Program - even as it

was hired for $20 million to administer TARP money for the U.S. Treasury.

       12.     As "master custodian" for TARP and financial agent for the program, BNY safe

kept billions in cash, handled accounting and recordkeeping - and kept track of limits on

executive compensation at banks who were the recipients of TARP.

       13.     According to Representative Dennis Kucinich (D-Ohio) whose House

subcommittee investigated the taxpayer bailouts said of BONY, "The fox is now guarding the

golden chicken coop." He also lamented, "It does raise eyebrows. Treasury is outsourcing

oversight of a $700 billion bailout to a bank that's received bailout funds - and it's outsourcing a

review of compensation caps to a bank that paid its own CEO $20 million a year."

       14.     BNY was founded by Alexander Hamilton in 1784, BNY is the oldest bank in

New York. It's not a retail bank with branches for consumers and doesn't sell traditional

mortgages, auto loans or credit cards. Instead it's a "bank for banks" specializing in loaning

money to other banks. Prior to 2008 and even now, BNY rarely interacts with the average

                                            Page 4 of 22
         Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 6 of 85



consumer for home mortgages because most of its clients are investment oriented, BNY received

bailout money from the Treasury Department.

        15.      BNY purportedly outbid seventy (70) rival bidders in a competitive process, BNY

won a three-year, $20 million contract to "receive, hold, safe keep and track all assets and cash in

the TARP portfolio" - and to track and report progress on meeting newly imposed executive pay

caps.

        16.      In June 2009, BNY signed a contract with the U.S. Department of the

Treasury (“U.S. Treasury”) agreeing to participate in one or more programs that TARP

authorized the Secretary of the Treasury to establish that was necessary to minimize

foreclosures.

        17.      Consistent with the TARP mandate, the Treasury Department implemented

the Home Affordable Modification Program (“HAMP”) – a detailed program designed to stem

the foreclosure crisis by providing affordable mortgage loan modifications and other

alternatives to foreclosure for eligible borrowers like the Plaintiff. Select Portfolio Servicing,

Inc. (“SPS”) signed a Servicer Participation Agreement (“SPA”) with the U.S. Treasury on or

about September 24, 2010 agreeing in its capacity as loan servicer to comply with HAMP

guidelines and to perform loan modification and other foreclosure prevention services

described in the program guidelines. SPS thereby became a Participating Servicer of

HAMP. The guidelines issued by the Treasury Department set forth a detailed process whereby

SPS it must:

        a. identify loans that are subject to modification under the HAMP program, both

              through its own review and in response to requests for modification from

              individual homeowners;



                                            Page 5 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 7 of 85



       b. collect financial and other personal information from the homeowners to evaluate

             whether the homeowner is eligible for a loan modification under HAMP;

       c. institute a modified loan with a reduced payment amount as per a mandated

             formula, that is effective for a three-month trial period for borrowers that are

             eligible for a modification; and

       d. provide a permanently modified loan to those homeowners who comply with the

             requirements during the trial period. Whether the homeowner qualifies for a

             modification or not, SPS is required to provide written notices to every mortgage

             borrower that has been evaluated for a loan modification, whether or not the

             borrower has been found eligible.

       18.      HAMP and its associated directives also set prohibitions against certain

conduct including instituting or continuing foreclosure proceedings while a borrower is being

evaluated for a loan modification, and restrictions on the way a servicer may report the

borrower to credit reporting agencies.

       19.      Though S P S accepted about $2 billion in TARP funds and entered into a

contract obligating itself to comply with the HAMP directives and to extend loan modifications

for the benefit of distressed homeowners, SPS has systematically failed to comply with the

terms of the HAMP directives and has regularly and repeatedly violated several of its

prohibitions.

       20.      Under HAMP, the federal government incentivizes participating servicers to

make adjustments to existing mortgage obligations in order to make the monthly payments

more affordable. SPS would receive $1,000.00 for each HAMP modification. However, this

incentive is countered by a number of financial factors that makes it more profitable for



                                                Page 6 of 22
         Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 8 of 85



SPS to avoid modification and to continue to keep a mortgage in a state of default or distress

and to push loans toward foreclosure. This is especially true in cases where the mortgage

is owned by a third-party investor and is merely serviced by SPS because SPS does not carry

a significant risk of loss in the event of foreclosure. On information and belief, SPS does

not own a significant majority of the loans on which it functions as servicer.

       21.      Economic factors that discourage SPS from meeting its obligations under

HAMP by facilitating loan modifications include the following:

       a. SPS may be required to repurchase loans from the investor in order to permanently

             modify the loan. This presents a substantial cost and loss of revenue that can

             be avoided by keeping the loan in a state of temporary modification or lingering

             default. The monthly service fee that SPS, as the servicer collects as to each loan it

             services in a pool of loans, is calculated as a fixed percentage of the unpaid principal

             balance of the loans in the pool. Consequently, modifying a loan to reduce the

             principal balance results in a lower monthly fee to SPS.

       b. Fees that SPS charges borrowers that are in default constitute a significant source

             of revenue to it. Aside from income SPA directly receives, late fees and “process

             management fees” are often added to the principal loan amount thereby increasing

             the unpaid balance in a pool of loans and increasing the amount of the servicer’s

             monthly service fee.

       22.      Entering into a permanent modification will often delay SPA’s ability to

recover advances it is required to make to investors of the unpaid principal and interest

payment of a non-performing loan. SPS’s right to recover expenses from an investor in a loan

modification, rather than a foreclosure, is often less clear and less generous.



                                              Page 7 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 9 of 85



       23.     Fixed overhead costs involved in successfully performing loan modifications

involve up-front costs to SPS for additional staffing, physical infrastructure, and expenses

such as property valuation, credit reports and financing costs.

       24.     Rather than allocating adequate resources and working diligently to reduce the

number of loans in danger of default by establishing permanent modifications, SPS has serially

strung out, delayed, and otherwise hindered the modification processes that it contractually

undertook to facilitate when it accepted over a billion of dollars from the United States. SPS’s

delay and obstruction tactics have taken various forms with the common result that

homeowners like the Plaintiff with loans serviced by SPS, who are eligible for permanent

loan modifications, and who have met the requirements for participation in HAMP, have not

received permanent loan modifications to which they are entitled.

       25.     Because SPS is not meeting its contractual obligations, hundreds of thousands

of homeowners (including Plaintiff) are wrongfully being deprived of an opportunity to cure

their delinquencies, pay their mortgage loans and save their homes. By failing to live up to its

obligations under the terms of the agreement it entered into with the Department of the

Treasury, and the terms of the contracts it formed with individual homeowners, like the

Plaintiff, SPS has left many borrowers in a state of limbo – often worse off than they were

before they sought a modification from SPS. Defendants’ actions violate their contractual

obligations, thwart the purpose of HAMP, and are unfair and deceptive under state laws.

       26.     In addition to its obligations based on its contract with the Treasury Department,

as a participating servicer in HAMP, SPS entered into a standardized contract with Plaintiff for a

temporary trial modification of for his existing note and mortgage. The modification agreement

promised that if the Plaintiff complied with the terms of the temporary modification agreement



                                           Page 8 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 10 of 85



and that Plaintiff’s representations on which the offer of a modification was based continued to

be true in all material respects, then he would receive a permanent modification on the same

terms. The contract, known as a “Trial Period Plan” (“TPP”) Agreement, is for a finite time

period – normally three months –and specifies that “TIME IS OF THE ESSENCE.” Plaintiff

made the required payments under their TPP Agreements and expected to receive either a final

modification or a denial of eligibility before the end of the trial period. Neither was forthcoming.

Despite Plaintiffs’ efforts, SPS refused to honor their contractual obligation to modify Plaintiff’s

loans permanently.

       27.     Because SPS is not meeting its contractual obligations, Plaintiff has been

wrongfully deprived of an opportunity to cure his delinquency, pay his mortgage loan and save

his home. By failing to live up to its obligations under the terms of the agreement it entered into

with the Department of the Treasury, and the terms of the contracts it formed with SPS, SPS has

left Plaintiff’s in a state of limbo – often worse off than his was before he sought a modification

from SPS. Defendant’s actions violate his contractual obligations, thwart the purpose of HAMP,

and are unfair and deceptive under state laws.

       28.     A HAMP Modification consists of two stages. First, a Participating Servicer is

required to gather information and, if appropriate, offer the homeowner a Trial Period Plan

(“TPP”) agreement. Second, upon successful completion of the TPP, the Servicer must offer the

homeowner a permanent modification.

       29.     A mortgage is eligible for HAMP if threshold criteria enumerated in the Program

Documentation are met. Aside from criteria that require the loan to be a first lien mortgage

originated before 2009, that the property be occupied, and that it be the borrower’s principal

residence, the most salient conditions are that the loan is delinquent or default is reasonably



                                            Page 9 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 11 of 85



foreseeable; that the borrower documents a financial hardship (as defined in the Program

Documentation); and that the “borrower has a monthly mortgage payment ratio of greater than

31 percent” of the borrower’s monthly income.

       30.     The Plaintiff made an application that included personal financial information, tax

information, and a statement attesting to his hardship.

       31.     SPS determined Plaintiff had met HAMP’s threshold requirements, based on both

information already in its possession and information submitted by Plaintiff.

       32.     Generally, the servicer must then determine if the borrower is eligible to receive a

HAMP modification, the goal of which is to modify the terms of the loan such that for the first

five years, the monthly mortgage payment is equal to 31 percent of the borrower’s income.

       33.     The servicer does this by applying the steps enumerated in the Program

Documentation to the loan, in the stated order of succession until the borrower’s monthly

mortgage payment ratio is reduced to 31 percent of the borrower’s monthly income.

       34.     This process is known as the “waterfall.” These steps include capitalizing accrued

interest and escrow advances, reducing the interest rate, extending the term and re-amortizing the

loan (if necessary), and providing a principal forbearance (if necessary). See SD 09-01 (Exhibit

A) at 8-10. SPS does not have discretion as to how this formula is applied – HAMP rules require

servicers to take these enumerated steps in the prescribed order until the target monthly mortgage

payment equaling 31% of monthly income is reached.

       35.     If application of the steps in the Program Documentation yields terms that

produce the target 31% monthly mortgage payment, the servicer must offer the borrower a TPP

Agreement if the modification provides a net present benefit to the mortgage holder. This

determination is known as the “Net Present Value” or (“NPV”) test and is to be performed prior



                                           Page 10 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 12 of 85



to the tender of a TPP Agreement.

       36.     The TPP Agreement describes a three or four month trial period in which the

homeowner makes mortgage payments based on the modification formula stated in the Program

Documentation. SPS uses the standard form agreement to offer TPP Agreements to eligible

homeowners. One such example of a form TPP Agreement is attached hereto as Exhibit “B”.

This agreement describes the homeowner’s duties and obligations under the plan and promises a

permanent HAMP modification for those homeowners that execute the agreement and fulfill the

documentation and payment requirements.

       37.     The very first sentence of the form TPP Agreement used by SPS states: “If I am in

compliance with this Trial Period Plan (the ‘Plan’) and my representations in Section 1 continue

to be true in all material respects, then the Servicer will provide me with a Home Affordable

Modification Agreement (‘Modification Agreement’), as set forth in Section 3, that would amend

and supplement (1) the Mortgage on the Property, and (2) the Note secured by the Mortgage.”

       38.     Section 3 of the form TPP Agreement repeats this promise: “If I comply with the

requirements in Section 2 and my representations in Section 1 continue to be true in all material

respects, the Servicer will send me a Modification Agreement for my signature which will

modify my Loan Documents as necessary to reflect this new payment amount and waive any

unpaid late charges accrued to date.”

       39.     Further, the form TPP Agreement defines a finite “trial period” (usually three

months but in some cases, four months), states that “TIME IS OF THE ESSENCE” and

identifies the “modification effective date” as the first day of the month following the month in

which the final trial payment is due.

       40.     If the homeowner executes the TPP Agreement, complies with all documentation



                                           Page 11 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 13 of 85



requirements verifying the information on which the initial finding of eligibility was made and

makes all three TPP monthly payments, the second stage of the HAMP process is triggered, in

which the homeowner must be offered a permanent modification. The payment amount and

interest rate in the modified loan are fixed for five years and equal to the payment amount and

interest rate in the TPP. Thereafter, the rate may escalate annually by up to one percent until it

reaches an interest cap which is the lesser of: (i) the fully indexed and fully amortizing contract

rate or (ii) the Freddie Mac Primary Mortgage market Survey rate for 30-year fixed rate

mortgage loans on the date the modification is prepared. Once capped, the rate is fixed for the

remainder of the term. See SD 09-01 (Exhibit A) at 9.

       41.       The TPP Agreement requires homeowners to undertake several duties that they

are not otherwise obligated to undertake. Section 1 of the TPP Agreement required the

homeowner to agree to undergo credit counseling, if they were asked to do so. Plaintiff was

asked to attend complete credit counseling. In addition, the TPP Agreement requires Plaintiff to

submit financial documentation that he was not otherwise required to provide, to set up newly

established escrow accounts, and to make legally binding representations about his personal

circumstances.

                       BACKGROUND AND STATEMENT OF FACTS

       42.       On or about February 29, 2000, Plaintiff purchased property located at 5730

Masters Court, Stone Mountain, Georgia 30087 (the “property”) by Security Deed with

Approved Federal Savings Bank, recorded in Deed Book 11250, pages 10 in the DeKalb County

Real Estate Records. (A true and correct copy of the Security Deed is attached hereto as

“Exhibit C”). (“Approved Federal Savings Bank Security Deed”).




                                            Page 12 of 22
            Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 14 of 85



           43.      On or about February 29, 2000, Approved Federal Savings Bank (“AFSB”)

purported to assign to Approved Financial Corp., (“AFC”) a wholly owned subsidiary of the

Approved Acquisition Corp., (“AAC”) “their right, title and interest in and to that certain

mortgage or trust deed, together with the note it was given to secure, executed,” recorded in

Deed Book 11250, Page 22 DeKalb County Real Estate Records (the “AFSB Assignment”) (A

true and correct copy of the purported Assignment is attached hereto as “Exhibit D”).

           44.      On or about September 30, 2003, Approved Acquisition Corp., (“AAC”),

Michigan Fidelity Acceptance Corp. d/b/a Franklin Financial Group (“FFG”), and AFSB by

merger acquired certain assets and assume certain liabilities of AFSB.

           45.      On or about July 7, 2010, Equicredit Corporation of America by its Attorney-in-

Fact Select Portfolio Serving, Inc. f/k/a Fairbanks Capital Corp to the Bank of New York

Mellon, f/k/a the Bank of New York, as Trustee for the Holders of the EQCC Asset Backed

Certificates, Series 2001-F recorded in Deed Book 22058, Page 722 DeKalb County Real Estate

Records (the “Equicredit Assignment”) (A true and correct copy of the purported Assignment is

attached hereto as “Exhibit E”).

           46.      In 2014, SPS sent Plaintiff an offer for a Workout Plan with a qualifying Trial

Period Plan before a permanent loan modification would take effect, which stated, “While you

have qualified for this Workout Plan it is important to understand all of the qualifications for the

Permanent Modification have not been met.1

           47.      SPS also stated, “As the loan servicer we are committed to working with you to

help make the payment more affordable, unfortunately, we were unable to approve your request




1
    Document not list or provide a footnote for these so-called “qualifications”.

                                                      Page 13 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 15 of 85



for a loan modification under the federal government’s Home Affordable Mortgage Program

(HAMP).”

       48.     SPS required Plaintiff to certify and make representations regarding his inability

to afford his mortgage payments, make an oath to his Hardship through an Affidavit, provide

financial documentation, agree to obtain credit counseling, and finally three (3) trial payments on

1/1/2015, 2/1/2015, and 3/1/2015.

       49.     Moreover, the Plaintiff satisfied all conditions and requirements under the terms

of the Trial Period Plan and fully performed all material terms of the contract.

       50.     Plaintiff signed and accepted the offer and made payments in a timely manner as

provided by the Section 2. Trial Period Plan, which provides:

               “2. The Loan Trial Period Plan. On each of each of the following
               dates, payments will be made to the Lender the amount set forth
               below (“Trial Period Payment”), which includes payment for
               Escrow Items (where not prohibited by law, including real estate
               taxes, insurance premiums, mortgage insurance premiums and other
               fees, if any, of $521.54.

                   1. 1/1/2015        $1,767.90
                   2. 2/1/2015        $1,767.90
                   3. 3/1/2015        $1,767.90

               The Trial Period Payment is an estimate of the payment that will be
               required under the modified loan terms, which will be finalized in
               accordance with Section 3 below.

               During the period (the “Trial Period”) commencing on the date of
               this Plan and ending on the earlier of: (i) first day of the month
               following the month in which the last Trial Period Payment is due
               (the “Modification Effective Date”) or (ii) termination of this Plan,
               I understand and acknowledge that:

                       A. TIME IS OF THE ESSENCE under this Plan: ….

                   4. The Modification. I understand that once Lender is able to
                      determine the final amounts of unpaid interest and any other
                      delinquent amounts (except late charges) to be added to the

                                           Page 14 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 16 of 85



                        loan balance and after deducting from the loan balance any
                        remaining money held at the end of the Trial Period under
                        Section 2.D. above, the Lender will determine the new
                        payment amount. If the requirements in Section 2 are
                        complied with and my representations in Section 1 continue
                        to be true in all material respects, the Lender may send me a
                        Modification Agreement for my signature which will modify
                        the Loan Documents as necessary to reflect this new
                        estimated payment amount and waive any unpaid late
                        charges accrued to date. Upon proper execution of a
                        Modification Agreement, this Plan shall terminate and the
                        Loan Documents, as modified by the Modification
                        Agreement, shall govern the terms for the remaining period
                        of the loan.”


                    5. On or about January 1, 2015, Plaintiff made his first TPP to SPS.

        52.     On or about February 1, 2015, Plaintiff made his second Trial Period Payment to

SPS.

        53.     On or about March 1, 2015, Plaintiff sent his third and supposedly last Trial Period

Payment to SPS per terms of the Trial Period Plan (TPP).

        54.     On or about March 28, 2013, Plaintiff sent SPS a letter inquiring about the status

of his modification.

        55.     Plaintiff continued to communicate with SPS regarding the status of his

modification and continued to make so-called Trial Period Payments.

        56.     The Plaintiff received neither the tender of a permanent loan modification,

although he complied with all requirements under the TPP, nor notification that he was ineligible

prior to the expiration of his trial period.

        57.     SPS is bound to honor its TPP Agreement, however, the Plaintiff received neither

the tender of a permanent loan modification, nor notification of ineligibility prior to the

expiration of the trial period. Instead, once the servicing of the loan was transferred to Green



                                               Page 15 of 22
          Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 17 of 85



Tree, the Plaintiffs have not been given a determination as to their modification and would it be

honored.

    FIRST CAUSE OF ACTION – BREACH OF CONTRACT AND BREACH OF
  COVENANT OF GOOD FAITH AND FAIR DEALING FOR VIOLATIONS OF LAW
                   ARISING FROM TPP AGREEMENTS


          58.   Plaintiff incorporates and restates paragraphs 1 through 57 as if set forth in full

herein.

          59.   As described above, the standard TPP Agreements sent by SPS to Plaintiff

constitute a valid offer.

          60.   By executing the TPP Agreement and returning it to SPS along with the

supporting documentation, and making the TPP payments, Plaintiff accepted SPS’s offer.

          61.   Alternatively, Plaintiff return of the TPP Agreement constituted an offer.

Acceptance of this offer occurred when SPS accepted Plaintiff’s TPP payments.

          62.   The TPP Agreement was supported by consideration. First, Plaintiff’s TPP

payments to SPS constitute consideration. By making those payments, Plaintiff gave up the

ability to pursue other means of saving his home in exchange for SPS’ promise give Plaintiff a

permanent modification. Further, the TPP Agreement required the Plaintiff to undertake several

duties that he was not otherwise obligated to undertake. Section 1 of the TPP Agreement

required the Plaintiff to agree to undergo credit counseling, if he was asked to do so. In addition,

the TPP Agreement required Plaintiff to submit financial documentation that he was not

otherwise required to provide, to set up newly established escrow accounts, and to make legally

binding representations about his personal circumstances. These actions constitute both a

detriment to the Plaintiff and a benefit to SPS.

          63.   Plaintiff and SPS thereby formed valid contracts.

                                            Page 16 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 18 of 85



        64.     To the extent that the contract was subject to a condition subsequent by providing

SPS an opportunity to review the documentation submitted by Plaintiff when he returned the

signed TPP Agreement, to determine its sufficiency, this condition was waived by SPS in that

they failed to timely raise it and/or it is estopped to assert it as a defense to Plaintiff’s claims.

        65.     By failing to offer Plaintiff a permanent HAMP modification, SPS breached the

contract.

        66.     Plaintiff remains ready, willing and able to perform under the contract.

        67.     Plaintiff has suffered harm and is threatened with additional harm from

Defendants’ breach, including but not limited to longer loan payoff times, higher principal

balances, improper negative reporting to credit bureaus; inappropriate fees and charges assessed

to them, including broker price opinion fees, inspection fees, attorney’s fees, “process

management” fees, late fees and other charges associated with delinquency and default, and

increased accrued interest.

        68.     Plaintiff was not tendered a permanent modification, his injury is measured by the

difference between his current circumstances and the terms of the modification that he was

entitled to – a difference that includes the wrongful loss of a property interest that he suffered

because of the foreclosure.

        69.     By making TPP payments both during and after the TPP, Plaintiff missed other

remedies that he might pursued to save their home, such as restructuring their debt under the

bankruptcy code, or pursuing other strategies to deal with a default, such as selling his home.

        70.     Defendants are obligated by contract and common law to act in good faith and to

deal fairly with Plaintiff so as to guarantee that the parties remain faithful to the intended and

agreed expectations of the parties in their performance.



                                              Page 17 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 19 of 85



        71.         Defendants routinely and regularly acted in bad faith and breached its duty for its

own economic benefit by:

              a. Failing to perform loan servicing functions consistent with its responsibilities to
                 Plaintiff;

              b. Failing to properly train and supervise its agents and employees, including without
                 limitation, its loss mitigation and collection personnel, foreclosure personnel, and
                 personnel implementing its modification programs;

              c. Failing to permanently modify loan and/or provide alternatives to foreclosure and
                 using unfair means to keep Plaintiff in trial periods of indeterminate lengths,
                 including, without limitation, routinely demanding information it already possessed
                 and failing to communicate accurately or consistently with Plaintiff about the status
                 of his loan modification applications;

              d. Making inaccurate calculations and determinations of Plaintiff’s eligibility for a
                 permanent modification;

              e.     Encouraging and/or allowing its employees and agents to make inaccurate
                    statements regarding Plaintiff’s eligibility for permanent loan modifications under
                    HAMP;

              f.    Failing to follow through on written and implied promises;

              g.    Failing to follow through on contractual obligations; and

              h. Failing to give permanent HAMP modifications and other foreclosure alternatives
                 to qualified borrowers.

        72.         As a result of these failures to act in good faith and the absence of fair dealing,

Defendants caused Plaintiff harm, as alleged above. Defendants bad faith was thus to Plaintiff’s

detriment.

                   SECOND CAUSE OF ACTION – WRONGFUL FORECLOSURE

        73.         Plaintiff refers and incorporates by reference the Paragraphs 1 through 72 as if

fully set forth herein.

        74.         Defendant SPS foreclosed on the Plaintiff’s Property in its own name and has not

asserted that it is acting as an agent.

                                                Page 18 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 20 of 85



       75.       The Plaintiff’s Promissory Note and Security Deed were not properly endorsed,

transferred or assigned to the investment trust.

       76.       Georgia law requires the entity foreclosing to be a legal holder of either the note or

security deed.

       77.       Defendant SPS does not legally hold a properly endorsed note which would

authorize it to exercise the power of sale provision in the Security Deed.

       78.       Defendant SPS also did not validly hold the Security Deed which also would

authorize it to exercise the power of sale provision in the Security Deed.

       79.       The real party in interest is the investor that owns the loan, which also is not

Defendant BNY.

       80.       There is a statutory duty upon the Defendant SPS to exercise fairly and in good

faith the power of sale in a deed to secure debt. O.C.G.A. § 24-2-114.

       81.       Defendant SPS is a sophisticated mortgage loan servicer and among the largest

servicers of residential mortgages.

       82.       Defendant SPS is well aware of the laws regarding foreclosure in Georgia.

       83.       Defendant by foreclosing Plaintiff’s property without an enforceable legal interest

demonstrates reckless disregard for the rights of the Plaintiff and a conscious indifference to the

consequences of their actions.

       84.       As a direct and proximate result of the conduct of Defendant SPS and BNY, the

Plaintiff suffered great mental anguish, humiliation, concern, worry, and wounded feelings.

       85.       As a direct and proximate result of the conduct of Defendant SPS and BNY, the

Plaintiff suffered pecuniary loss in the expenditure for attorney’s fees, expert fees and associated

costs and expenses.



                                             Page 19 of 22
        Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 21 of 85



        86.      As a direct and proximate result of the conduct of Defendant SPS, the Plaintiff

has suffered pecuniary loss in the form of additional interest, fees and costs levied by SPS.

        WHEREFORE, Plaintiff prays that:

        A. Plaintiff’s mortgage be cancelled and rescinded;

        B. Defendants be enjoined from taking any further action in purported furtherance of the

              foreclosure and transfer of Plaintiff’s property;

        C. Plaintiff be awarded the costs of this suit, including attorneys’ fees; and

        D. This Court grants such further legal and equitable relief as is just.

         THIRD CAUSE OF ACTION – NEGLIGENT MORTGAGE SERVICING

        87.      Plaintiff refers and incorporates by reference the Paragraphs 1 through 86 as if

fully set forth herein.

        88.      The Defendant SPS owed the Plaintiff a fiduciary duty to properly collect

payments, distribute payments, debit the Plaintiff’s account and credit the Plaintiff’s account.

        89.      Defendant SPS also owed to the Plaintiff a duty not to assess illegal, unauthorized

or improper charges to service the mortgage of the Plaintiff in a commercially reasonable manner

so as to not create a false default or a default not based in fact.

        90.      SPS breached its duty to the Plaintiff by not properly crediting the Plaintiff’s

account or distributing the Plaintiff’s payments appropriately and by applying to the Plaintiff’s

account charges which are illegal, unauthorized or improper and servicing the Plaintiff’s loan in

a manner that is commercially unreasonable and by creating a false default or exacerbating a

default for the purposes of unjustly enriching the Defendants.

        91.      The Defendant’s breach was a proximate cause of injury and damage to the

Plaintiffs, including emotional and financial injuries.



                                              Page 20 of 22
       Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 22 of 85



WHEREFORE, Plaintiff prays that:

       A. The Court take jurisdiction of this matter as an action in rem requiring the appointment

           of a special master pursuant to O.C.G.A. § 23-3-63;

       B. The Court appoint such special master and that this proceeding be referred to said

           special master by proper order pursuant to said code section;

       C. All issues of fact be tried by jury as provided in O.C.G.A. § 23-3-67;

       D. Plaintiff’s mortgage be cancelled and rescinded and that Plaintiff has a judgment

           establishing title in the property in the estate against all the world and that all clouds

           upon the title to said land, including the purported deed from Plaintiff to Defendant be

           cancelled and removed;

       E. Defendants be enjoined from taking any further action in purported furtherance of the

           foreclosure and transfer of Plaintiff’s property;

       F. That this Court order the Defendants have no legally recognizable interest in the

           property;

       G. That Defendants be enjoined from taking further action to foreclose, dispossess or evict

           Plaintiff from the property;

       H. That Plaintiff be awarded the costs of this suit, including attorneys’ fees; and

       I. That this Court grant such further legal and equitable relief as is just.

Respectfully submitted, this 23rd day of May, 2019.

                                              The Grimes Law Firm


                                              /s/ KaRon Grimes
                                              KaRon L. Grimes
                                              5425 Peachtree Parkway, NW,
                                              #109
                                              Peachtree Corners, Georgia 30092

                                           Page 21 of 22
Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 23 of 85



                             Georgia Bar No. 782008
                             Telephone: (678) 232-6208
                             Facsimile: (678) 264-0988
                             Jubileecounsel@gmail.com
                             Attorney for Plaintiff




                           Page 22 of 22
EXHIBIT
MAKING
HOME               Home Affor►dable Modif
                                    todific
                                          icatio
                                            a n Program
AF oRDARI


   Supplemental Directive 09-01                                              April 6, 2009
   Introduction of the Home Affordable Modification Program
   Background

   On February 18, 2009, President Obama announced the Homeowner Affordability and
   Stability Plan to help up to 7 to 9 million families restructure or refinance their mortgages
   to avoid foreclosure. As part of this plan, the Treasury Department (Treasury) announced
   a national modification program aimed at helping 3 to 4 million at-risk homeowners —
   both those who are in default and those who are at imminent risk of default — by reducing
   monthly payments to sustainable levels. On March 4, 2009, the Treasury issued uniform
   guidance for loan modifications across the mortgage industry. This Supplemental
   Directive provides additional guidance to servicers for adoption and implementation of
   the Home Affordable Modification program (HAMP) for mortgage loans that are not
   owned or guaranteed by Fannie Mae or Freddie Mac (Non-GSE Mortgages).

  Under the HAMP, a servicer will use a uniform loan modification process to provide a
  borrower with sustainable monthly payments. The guidelines set forth in this document
  apply to all eligible mortgage loans secured by one- to four-unit owner-occupied single-
  family properties.

  In order for a servicer to participate in the HAMP with respect to Non-GSE Mortgages,
  the servicer must execute a servicer participation agreement and related documents
  (Servicer Participation Agreement) with Fannie Mae in its capacity as financial agent for
  the United States (as designated by Treasury) on or before December 31, 2009. The
  Servicer Participation Agreement will govern servicer participation in the HAMP
  program for all Non-GSE Mortgages. Servicers of mortgage loans that are owned or
  guaranteed by Fannie Mae or Freddie Mac should refer to the HAMP announcement
  issued by the applicable GSE.

  The HAMP reflects usual and customary industry standards for mortgage loan
  modifications contained in typical servicing agreements, including pooling and servicing
  agreements (PSAs) governing private label securitizations. As detailed in the Servicer
  Participation Agreement, participating servicers are required to consider all eligible
  mortgage loans unless prohibited by the rules of the applicable PSA and/or other investor
  servicing agreements. Participating servicers are required to use reasonable efforts to
  remove any prohibitions and obtain waivers or approvals from all necessary parties in
  order to carry out any modification under the HAMP.
                 To help servicers implement the HAMP, this Supplemental Directive covers the
                 following topics:

                 •   HAMP Eligibility
                 •   Underwriting
                 •   Modification Process
                 •   Reporting Requirements
                 •   Fees and Compensation
                 •   Compliance

                 HAMP Eligibility

                 A Non-GSE Mortgage is eligible for the HAMP if the servicer verifies that all of the
                 following criteria are met:

                 •  The mortgage loan is a first lien mortgage loan originated on or before January 1,
                    2009.
                 • The mortgage loan has not been previously modified under the HAMP.
                 • The mortgage loan is delinquent or default is reasonably foreseeable; loans currently
                    in foreclosure are eligible.
                • The mortgage loan is secured by a one- to four-unit property, one unit of which is the
                   borrower's principal residence. Cooperative share mortgages and mortgage loans
                   secured by condominium units are eligible for the HAMP. Loans secured by
                   manufactured housing units are eligible for the HAMP.
                • The property securing the mortgage loan must not be vacant or condemned.
                • The borrower documents a financial hardship and represents that (s)he does not have
                   sufficient liquid assets to make the monthly mortgage payments by completing a
                   Home Affordable Modification Program Hardship Affidavit and provides the
                   required income documentation. The documentation supporting income may not be
                   more than 90 days old (as of the date the servicer is determining HAMP eligibility).
                • The borrower has a monthly mortgage payment ratio of greater than 31 percent.
                • A borrower in active litigation regarding the mortgage loan is eligible for the HAMP.
                • The servicer may not require a borrower to waive legal rights as a condition of the
                   HAMP.
                • A borrower actively involved in a bankruptcy proceeding is eligible for the HAMP at
                   the servicer's discretion. Borrowers who have received a Chapter 7 bankruptcy
                   discharge in a case involving the first lien mortgage who did not reaffirm the
                   mortgage debt under applicable law are eligible, provided the Home Affordable
                   Modification Trial Period Plan and Home Affordable Modification Agreement are
                   revised as outlined in the Acceptable Revisions to HAMP Documents section of this
                   Supplemental Directive.
                • The borrower agrees to set up an escrow account for taxes and hazard and flood
                   insurance prior to the beginning of the trial period if one does not currently exist.
                • Borrowers may be accepted into the program if a fully executed Home Affordable
                   Modification Trial Period Plan is in the servicer's possession on December 31, 2012.



Supplemental Directive 09-01                                                                               Page 2
                •    The current unpaid principal balance (UPB) of the mortgage loan prior to
                     capitalization must be no greater than:
                        o 1 Unit: $729,750
                        o 2 Units: $934,200
                        o 3 Units: $1,129,250
                        o 4 Units: $1,403,400

                Note: Mortgage loans insured, guaranteed or held by a federal government agency (e.g.,
                FHA, HUD, VA and Rural Development) may be eligible for the HAMP, subject to
                guidance issued by the relevant agency. Further details regarding inclusion of these loans
                in the HAMP will be provided in a subsequent Supplemental Directive.

                The HAMP documents are available through www.financialstability.gov. Documents
                include the Home Affordable Modification Trial Period Plan (hereinafter referred to as
                Trial Period Plan), the Home Affordable Modification Agreement (hereinafter referred to
                as the Agreement), the Home Affordable Modification Program Hardship Affidavit
                (hereinafter referred to as the Hardship Affidavit) and various cover letters.

                Underwriting

                Hardship Affidavit

                Every borrower and co-borrower seeking a modification, whether in default or not, must
                sign a Hardship Affidavit that attests to and describes one or more of the following types
                of hardship:

                1. A reduction in or loss of income that was supporting the mortgage.
                2. A change in household financial circumstances.
                3. A recent or upcoming increase in the monthly mortgage payment.
                4. An increase in other expenses.
                5. A lack of sufficient cash reserves to maintain payment on the mortgage and cover
                   basic living expenses at the same time. Cash reserves include assets such as cash,
                   savings, money market funds, marketable stocks or bonds (excluding retirement
                   accounts and assets that serve as emergency fund — generally equal to three times the
                   borrower's monthly debt payments).
                6. Excessive monthly debt payments and overextension with creditors, e.g., the
                   borrower was required to use credit cards, a home equity loan, or other credit to make
                   the mortgage payment.
                7. Other reasons for hardship detailed by the borrower.

                Note: The borrower is not required to have the Hardship Affidavit notarized.

                Reasonably Foreseeable (Imminent) Default

                A borrower that is current or less than 60 days delinquent who contacts the servicer for a
                modification, appears potentially eligible for a modification, and claims a hardship must



Supplemental Directive 09-01                                                                                 Page 3
                 be screened for imminent default. The servicer must make a determination as to whether
                 a payment default is imminent based on the servicer's standards for imminent default and
                 consistent with applicable contractual agreements and accounting standards. If the
                 servicer determines that default is imminent, the servicer must apply the Net Present
                 Value test.

                 In the process of making its imminent default determination, the servicer must evaluate
                 the borrower's financial condition in light of the borrower's hardship as well as inquire as
                 to the condition of and circumstances affecting the property securing the mortgage loan.
                 The servicer must consider the borrower's financial condition, liquid assets, liabilities,
                 combined monthly income from wages and all other identified sources of income,
                 monthly obligations (including personal debts, revolving accounts, and installment
                 loans), and a reasonable allowance for living expenses such as food, utilities, etc. The
                 hardship and financial condition of the borrower shall be verified through documentation.

                 Documenting the Reason for and Timing of Imminent Default

                 A servicer must document in its servicing system the basis for its determination that a
                 payment default is imminent and retain all documentation used to reach its conclusion.
                 The servicer's documentation must also include information on the borrower's financial
                 condition as well as the condition and circumstances of the property securing the
                 mortgage loan.

                 Net Present Value (NPV) Test

                All loans that meet the HAMP eligibility criteria and are either deemed to be in imminent
                default (as described above) or 60 or more days delinquent must be evaluated using a
                standardized NPV test that compares the NPV result fora modification to the NPV result
                for no modification. If the NPV result for the modification scenario is greater than the
                NPV result for no modification, the result is deemed "positive" and the servicer MUST
                offer the modification. If the NPV result for no modification is greater than NPV result
                for the modification scenario, the modification result is deemed "negative" and the
                servicer has the option of performing the modification in its discretion. For mortgages
                serviced on behalf of a third party investor for which the modification result is deemed
                "negative," however, the servicer may not perform the modification without express
                permission of the investor. If a modification is not pursued when the NPV result is
                "negative," the servicer must consider the borrower for other foreclosure prevention
                options, including alternative modification programs, deeds-in-lieu, and preforeclosure
                sale programs.

                Whether or not a modification is pursued, the servicer MUST maintain detailed
                documentation of the NPV model used, all NPV inputs and assumptions and the NPV
                results.

                Fannie Mae has developed a software application for servicers to submit loan files to the
                NPV calculator. The software application is available on the Home Affordable



Supplemental Directive 09-01                                                                                    Page 4
                  Modification servicer web portal accessible through www.financialstability.gov. On
                                                                                                           this
                  portal, servicers will have access to the NPV calculator tool as well as detailed guideline
                                                                                                              s
                  for submitting proposed modification data.

                 Servicers having at least a $40 billion servicing book will have the option to create
                                                                                                         a
                 version of the NPV calculator that uses a set of cure rates and redefault rates estimated
                 based on the experience of their own portfolios, taking into consideration, if feasible,
                 current LTV, current monthly mortgage payment, current credit score, delinquency status
                 and other loan or borrower attributes. Detailed guidance on required inputs for custom
                 NPV calculations is forthcoming.

                 For mortgages serviced on behalf of a third party investor, the servicer must use
                                                                                                          a
                 discount rate at least as high as the rate used on the servicer's own portfolio, but in no
                 event higher than the maximum rate permitted under the HAMP.

                 To obtain a property valuation input for the NPV calculator, servicers may use either an
                 automated valuation model (AVM), provided that the AVM renders a reliable confidence
                 score, or a broker's price opinion (BPO). A servicer may use an AVM provided by one
                 of the GSEs. As an alternative, servicers may rely on their internal AVM provided that:

                     (i)       the servicer is subject to supervision by a Federal regulatory agency;
                     (ii)      the servicer's primary Federal regulatory agency has reviewed the model; and
                     (iii)     the AVM renders a reliable confidence score.

                 If a GSE AVM or the servicer AVM is unable to render a value with a reliable
                 confidence score, the servicer must obtain an assessment of the property value utilizing a
                 BPO or a property valuation method acceptable to the servicer's Federal regulatory
                 supervisor. Such assessment must be rendered in accordance with the Interagency
                 Appraisal and Evaluation Guidelines (as if such guidelines apply to loan modifications).
                 In all cases, the property valuation used cannot be more than 90 days old.

                 Verifying Borrower Income and Occupancy Status

                Servicers may use recent verbal financial information obtained from the borrower and
                any co-borrower 90 days or less from the date the servicer is determining HAMP
                eligibility to assess the borrower's eligibility. The servicer may rely on this information
                to prepare and send to the borrower a solicitation for the HAMP and an offer of a Trial
                Period Plan. When the borrower returns the Trial Period Plan and related documents, the
                servicer must review them to verify the borrower's financial information and eligibility —
                except that documentation of income may not be more than 90 days old as of the
                determination of eligibility.

                As an alternative, a servicer may require a borrower to submit the required
                documentation to verify the borrower's eligibility and income prior to preparing a Trial
                Period Plan. Upon receipt of the documentation and determination of the borrower's




Supplemental Directive 09-01
                                                                                                                  Page 5
                 eligibility, a servicer may prepare and send to the borrower a letter indicating that the
                 borrower is eligible for the HAMP together with a Trial Period Plan.

                 The borrower will only qualify for the HAMP if the verified income documentation
                 confirms that the monthly mortgage payment ratio prior to the modification is greater
                 than 31 percent. The "monthly mortgage payment ratio" is the ratio of the borrower's
                 current monthly mortgage payment to the borrower's monthly gross income (or the
                 borrowers' combined monthly gross income in the case of co-borrowers). The "monthly
                 mortgage payment" includes the monthly payment of principal, interest, property taxes,
                 hazard insurance, flood insurance, condominium association fees and homeowner's
                 association fees, as applicable (including any escrow payment shortage amounts subject
                 to a repayment plan). When determining a borrower's monthly mortgage payment ratio,
                 servicers must adjust the borrower's current mortgage payment to include, as applicable,
                 property taxes, hazard insurance, flood insurance, condominium association fees and
                 homeowner's association fees if these expenses are not already included in the
                 borrower's payment. The monthly mortgage payment does not include mortgage
                 insurance premium payments or payments due to holders of subordinate liens.

                 With respect to adjustable rate loans where there is a rate reset scheduled within 120 days
                 after the date of the evaluation (a "Reset ARM"), the monthly mortgage payment used to
                 determine eligibility will be the greater of (i) the borrower's current scheduled monthly
                 mortgage payment or (ii) a fully amortizing monthly mortgage payment based on the note
                 reset rate using the index value as of the date of the evaluation (the "Reset Interest
                 Rate"). With respect to adjustable rate loans that reset more than 120 days after the date
                 of the evaluation, the borrower's current scheduled monthly mortgage payment will be
                 used to determine eligibility.

                The borrower's "monthly gross income" is the borrower's income amount before any
                payroll deductions and includes wages and salaries, overtime pay, commissions, fees,
                tips, bonuses, housing allowances, other compensation for personal services, Social
                Security payments, including Social Security received by adults on behalf of minors or by
                minors intended for their own support, and monthly income from annuities, insurance
                policies, retirement funds, pensions, disability or death benefits, unemployment benefits,
                rental income and other income. If only net income is available, the servicer must
                multiply the net income amount by 1.25 to estimate the monthly gross income.

                Servicers should include non-borrower household income in monthly gross income if it is
                voluntarily provided by the borrower and if there is documentary evidence that the
                income has been, and reasonably can continue to be, relied upon to support the mortgage
                payment. All non-borrower household income included in monthly gross income must
                be documented and verified by the servicer using the same standards for verifying a
                borrower's income.

                The servicer may not require a borrower to make an up-front cash contribution (other
                than the first trial period payment) for the borrower to be considered for the HAMP.




Supplemental Directive 09-01                                                                                   Page 6
               The HAMP documents instruct the borrower (the term "borrower" includes any co-
               borrower) to provide the following financial information to the servicer:

               If the borrower is employed:
                    • A signed copy of the most recently filed federal income tax return, including all
                       schedules and forms, if available,
                    • A signed IRS Form 4506-T (Request for Transcript of Tax Return), and
                    • Copies of the two most recent paystubs indicating year-to-date earnings.
                    • For additional income such as bonuses, commissions, fees, housing allowances,
                       tips and overtime, a servicer must obtain a letter from the employer or other
                       reliable third-party documentation indicating that the income will in all
                       probability continue.

                If the borrower is self-employed:
                     • A signed copy of the most recent federal income tax return, including all
                        schedules and forms, if available,
                     • A signed IRS Form 4506-T (Request for Transcript of Tax Return), and
                     • The most recent quarterly or year-to-date profit and loss statement for each self-
                        employed borrower.
                     • Other reliable third-party documentation the borrower voluntarily provides.

               Note: For both a salaried or a self-employed borrower, if the borrower does not provide a
               signed copy of the most recently filed federal income tax return, or if the Compliance
               Agent so requires, the servicer must submit the Form 4506-T to the IRS to request a
               transcript of the return.

                If the borrower elects to use alimony or child support income to qualify, acceptable
                documentation includes:
                    • Photocopies of the divorce decree, separation agreement, or other type of legal
                       written agreement or court decree that provides for the payment of alimony or
                       child support and states the amount of the award and the period of time over
                       which it will be received. Servicers must determine that the income will continue
                        for at least three years.
                    • Documents supplying reasonably reliable evidence of full, regular and timely
                        payments, such as deposit slips, bank statements or signed federal income tax
                        returns.

                If the borrower has other income such as social security, disability or death benefits, or a
                pension:
                     • Acceptable documentation includes letters, exhibits, a disability policy or benefits
                        statement from the provider that states the amount, frequency, and duration of the
                        benefit. The servicer must determine that the income will continue for at least
                        three years.
                     • The servicer must obtain copies of signed federal income tax returns, IRS W-2
                        forms, or copies of the two most recent bank statements.



Supplemental Directive 09-01                                                                                   Page 7
                If the borrower receives public assistance or collects unemployment:
                     • Acceptable documentation includes letters, exhibits or a benefits statement from
                        the provider that states the amount, frequency, and duration of the benefit. The
                        servicer must determine that the income will continue for at least nine months.

                If the borrower has rental income, acceptable documentation includes:
                     • Copies of all pages from the borrower's most recent two years of signed federal
                        income tax returns and Schedule E — Supplemental Income and Loss. The
                        monthly net rental income to be calculated for HAMP purposes equals 75 percent
                        of the gross rent, with the remaining 25 percent considered vacancy loss and
                        maintenance expense.

                A servicer must confirm that the property securing the mortgage loan is the borrower's
                primary residence as evidenced by the most recent signed federal income tax return (or
                transcript of tax return obtained from the IRS), a credit report and one other form of
                documentation that would supply reasonable evidence that the property is the borrower's
                primary residence (such as utility bills in the borrower's name).

                A servicer is not required to modify a mortgage loan if there is reasonable evidence
                indicating the borrower submitted false or misleading information or otherwise engaged
                in fraud in connection with the modification.

                Standard Modification Waterfall

                Servicers are required to consider a borrower for a refinance through the Hope for
                Homeowners program when feasible. Consideration for a Hope for Homeowners
                refinance should not delay eligible borrowers from receiving a modification offer and
                beginning the trial period. Servicers must use the modification options listed below to
                begin the HAMP modification and work to complete the Hope for Homeowners refinance
                during the trial period.

                Servicers must apply the modification steps enumerated below in the stated order of
                succession until the borrower's monthly mortgage payment ratio is reduced as close as
                possible to 31 percent, without going below 31 percent (the "target monthly mortgage
                payment ratio"). If the applicable PSA or other investor servicing agreement prohibits
                the servicer from taking a modification step, the servicer may seek approval for an
                exception.

                Servicers are not precluded under the HAMP from agreeing to a modification that
                reduces the borrower's monthly mortgage payment ratio below 31% as long as the
                modification otherwise complies with the HAMP requirements. Similarly and where
                otherwise permitted by the applicable PSA or other investor servicing contract, servicers
                are not precluded under the HAMP from agreeing to a modification where the interest
                rate does not step up after five years, or where additional principal forbearance is
                substituted for extending the term as needed to achieve the target monthly mortgage
                payment ratio of 31%, so long as the modification otherwise complies with HAMP



Supplemental Directive 09-01                                                                                Page 8
                requirements. However, borrower, servicer and investor incentive payments for these
                modifications will be paid based on modification terms that reflect the target monthly
                mortgage payment ratio and standard modification terms.

                Note: If a borrower has an adjustable-rate mortgage (ARM) or interest-only mortgage,
                the existing interest rate will convert to a fixed interest rate, fully amortizing loan.

                Step 1: Capitalize accrued interest, out-of-pocket escrow advances to third parties, and
                any required escrow advances that will be paid to third parties by the servicer during the
                trial period and servicing advances (costs and expenses incurred in performing its
                servicing obligation, such as those related to preservation and protection of the security
                property and the enforcement of the mortgage) paid to third parties in the ordinary course
                of business and not retained by the servicer, if allowed by state law. The servicer should
                capitalize only those third party delinquency fees that are reasonable and necessary. Fees
                permitted by Fannie Mae and Freddie Mac for GSE loans shall be considered evidence of
                fees that would be reasonable for non-GSE loans. Late fees may not be capitalized and
                must be waived if the borrower satisfies all conditions of the Trial Period Plan.

                Step 2: Reduce the interest rate. If the loan is a fixed rate mortgage or an adjustable-rate
                mortgage, then the starting interest rate is the current interest rate. If the loan is a Reset
                ARM, the starting interest rate is the Reset Interest Rate.

                Reduce the starting interest rate in increments of .125 percent to get as close as possible
                to the target monthly mortgage payment ratio. The interest rate floor in all cases is 2.0
                percent.

                    -   If the resulting rate is below the Interest Rate Cap, this reduced rate will be in
                        effect for the first five years followed by annual increases of one percent per year
                        (or such lesser amount as may be needed) until the interest rate reaches the
                        Interest Rate Cap, at which time it will be fixed for the remaining loan term.
                    -   If the resulting rate exceeds the Interest Rate Cap, then that rate is the permanent
                        rate.

                The "Interest Rate Cap" is the Freddie Mac Weekly Primary Mortgage Market Survey
                (PMMS) Rate for 30-year fixed rate conforming loans, rounded to the nearest 0.125
                percent, as of the date that the Agreement is prepared.

                Step 3: If necessary, extend the term and reamortize the mortgage loan by up to 480
                months from the modification effective date (i.e., the first day of the month following the
                end of the trial period) to achieve the target monthly mortgage payment ratio. If a term
                extension is not permitted under the applicable PSA or other investor servicing
                agreement, reamortize the mortgage loan based upon an amortization schedule of up to
                480 months with a balloon payment due at maturity. Negative amortization after the
                effective date of the modification is prohibited.

                Step 4: If necessary, the servicer must provide for principal forbearance to achieve the
                target monthly mortgage payment ratio. The principal forbearance amount is non-interest


Supplemental Directive 09-01                                                                                     Page 9
                  bearing and non-amortizing. The amount of principal forbearance will result
                                                                                                    in a balloon
                  payment fully due and payable upon the earliest of the borrower's
                                                                                                transfer of the
                  property, payoff of the interest bearing unpaid principal balance, or maturity
                                                                                                          of the
                  mortgage loan. The modified interest bearing balance (i.e., the unpaid principa
                                                                                                       l balance
                  excluding the deferred principal balloon amount) must create a current mark
                                                                                                     -to-market
                  LTV (current LTV based upon the new valuation) greater than or equal to
                                                                                                  100 percent if
                  the result of the NPV test is negative and the servicer elects to perform the
                                                                                                modification.
                 There is no requirement to forgive principal under the HAMP. However, servicer
                                                                                                        s may
                 forgive principal to achieve the target monthly mortgage payment ratio on
                                                                                                 a standalone
                 basis or before any step in the standard waterfall process set forth above. If principa
                                                                                                           l is
                 forgiven, subsequent steps in the standard waterfall may not be skipped. If principa
                                                                                                           l is
                 forgiven and the interest rate is not reduced, the existing rate will be fixed and treated
                                                                                                            as
                 the modified rate for the purposes of the Interest Rate Cap.

                 Verifying Monthly Gross Expenses

                 A servicer must obtain a credit report for each borrower or a joint report for a married
                 couple who are co-borrowers to validate installment debt and other liens. In addition
                                                                                                       ,a
                 servicer must consider information concerning monthly obligations obtained from
                                                                                                      the
                 borrower either orally or in writing. The "monthly gross expenses" equal the sum of
                                                                                                      the
                 following monthly charges:

                     •  The monthly mortgage payment, taxes, property insurance, homeowner's or
                        condominium association fee payments and assessments related to the property
                        whether or not they are included in the mortgage payment.
                     • Any mortgage insurance premiums.
                     • Monthly payments on all closed-end subordinate mortgages.
                    • Payments on all installment debts with more than ten months of payments
                        remaining, including debts that are in a period of either deferment or forbearance.
                        When payments on an installment debt are not on the credit report or are listed as
                        deferred, the servicer must obtain documentation to support the payment amount
                        included in the monthly debt payment. If no monthly payment is reported on a
                       student loan that is deferred or is in forbearance, the servicer must obtain
                       documentation verifying the proposed monthly payment amount, or use a
                       minimum of 1.5 percent of the balance.
                    • Monthly payment on revolving or open-end accounts, regardless of the balance.
                       In the absence of a stated payment, the payment will be calculated by multiplying
                       the outstanding balance by 3 percent.
                    • Monthly payment on a Home Equity Line of Credit (HELOC) must be included in
                       the payment ratio using the minimum monthly payment reported on the credit
                       report. If the HELOC has a balance but no monthly payment is reported, the
                       servicer must obtain documentation verifying the payment amount, or use a
                       minimum of one percent of the balance.
                    • Alimony, child support and separate maintenance payments with more than ten
                       months of payments remaining, if supplied by the borrower.


Supplemental Directive 09-01
                                                                                                               Page 10
                    •   Car lease payments, regardless of the number of payments remaining.
                    •   Aggregate negative net rental income from all investment properties owned, if
                        supplied by the borrower.
                    •   Monthly mortgage payment for second home (principal, interest, taxes and
                        insurance and, when applicable, leasehold payments, homeowner association
                        dues, condominium unit or cooperative unit maintenance fees (excluding unit
                        utility charges)).

               Total Monthly Debt Ratio

               The borrower's total monthly debt ratio ("back-end ratio") is the ratio of the borrower's
               monthly gross expenses divided by the borrower's monthly gross income. Servicers will
               be required to send the Home Affordable Modification Program Counseling Letter to
               borrowers with a post-HAMP modification back-end ratio equal to or greater than 55
               percent.    The letter states the borrower must work with a HUD-approved housing
               counselor on a plan to reduce their total indebtedness below 55 percent. The letter also
               describes the availability and advantages of counseling and provides a list of local HUD-
               approved housing counseling agencies and directs the borrower to the appropriate HUD
               website where such information is located. The borrower must represent in writing in the
               HAMP documents that (s)he will obtain such counseling.

                Face-to-face counseling is encouraged; however, telephone counseling is also permitted
                from HUD-approved housing counselors provided it covers the same topics as face-to-
                face sessions. Telephone counseling sessions provide flexibility to borrowers who are
                unable to attend face-to-face sessions or who do not have an eligible provider within their
                area.

                A list of approved housing counseling agencies is available at
                http://www.hud.gov/offices/hsg/sfh/hcc/fc/ or by calling the toll-free housing counseling
                telephone referral service at 1-800-569-4287. A servicer must retain in its mortgage files
                evidence of the borrower notification. There is no charge to either borrowers or servicers
                for this counseling.

                Mortgages with No Due-on-Sale Provision

                If a mortgage that is not subject to a due-on-sale provision receives an HAMP, the
                borrower agrees that the HAMP will cancel the assumability feature of that mortgage.

                Escrow Accounts

                All of the borrower's monthly payments must include a monthly escrow amount unless
                prohibited by applicable law. The servicer must assume full responsibility for
                administering the borrower's escrow deposit account in accordance with the mortgage
                documents and all applicable laws and regulations. If the mortgage loan being
                considered for the HAMP is a non-escrowed mortgage loan, the servicer must establish
                an escrow deposit account prior to the beginning of the trial period. Servicers who do not


Supplemental Directive 09-01                                                                                  Page 11
                 have this capacity must implement an escrow process within six months of signing the
                 Servicer Participation Agreement. However, the servicer must ensure that the trial
                 payments include escrow amounts and must place the escrow funds into a separate
                 account identified for escrow deposits.

                 Servicers are encouraged to perform an escrow analysis prior to establishing the trial
                 period payment. When performing an escrow analysis, servicers should take into
                 consideration tax and insurance premiums that may come due during the trial period.
                 When the borrower's escrow account does not have sufficient funds to cover an expense
                 and the servicer advances the funds necessary to pay an expense to a third party, the
                 amount of the servicer advance that is paid to a third party may be capitalized.

                In the event the initial escrow analysis identifies a shortage — a deficiency in the escrow
                deposits needed to pay all future tax and insurance payments — the servicer must take
                steps to eliminate the shortage. Any actions taken by the servicer to eliminate the escrow
                shortage must be in compliance with applicable laws, rules and regulations, including,
                but not limited to, the Real Estate Settlement Procedures Act and the Truth in Lending
                Act.

                Compliance with Applicable Laws

                Each servicer (and any subservicer it uses) must be aware of, and in full compliance with,
                all federal, state, and local laws (including statutes, regulations, ordinances,
                administrative rules and orders that have the effect of law, and judicial rulings and
                opinions) — including, but not limited to, the following laws that apply to any of its
                practices related to the HAMP:

                     •Section 5 of the Federal Trade Commission Act, which prohibits unfair or
                      deceptive acts or practices.
                    • The Equal Credit Opportunity Act and the Fair Housing Act, which prohibit
                      discrimination on a prohibited basis in connection with mortgage transactions.
                      Loan modification programs are subject to the fair lending laws, and servicers and
                      lenders should ensure that they do not treat a borrower less favorably than other
                      borrowers on grounds such as race, religion, national origin, sex, marital or
                      familial status, age, handicap, or receipt of public assistance income in connection
                      with any loan modification. These laws also prohibit redlining.
                    • The Real Estate Settlement Procedures Act, which imposes certain disclosure
                      requirements and restrictions relating to transfers of the servicing of certain loans
                      and escrow accounts.
                    • The Fair Debt Collection Practices Act, which restricts certain abusive debt
                      collection practices by collectors of debts, other than the creditor, owed or due to
                      another.




Supplemental Directive 09-01                                                                                  Page 12
                 Modification Process

                 Borrower Solicitation

                 Servicers should follow their existing practices, including complying with any express
                 contractual restrictions, with respect to solicitation of borrowers for modifications.

                A servicer may receive calls from current or delinquent borrowers directly inquiring
                about the availability of the HAMP. In that case, the servicer should work with the
                borrower to obtain the borrower's financial and hardship information and to determine if
                the HAMP is appropriate. If the servicer concludes a current borrower is in danger of
                imminent default, the servicer must consider an HAMP modification.

                When discussing the HAMP, the servicer should provide the borrower with information
                designed to help them understand the modification terms that are being offered and the
                modification process. Such communication should help minimize potential borrower
                confusion, foster good customer relations, and improve legal compliance and reduce
                other risks in connection with the transaction. A servicer also must provide a borrower
                with clear and understandable written information about the material terms, costs, and
                risks of the modified mortgage loan in a timely manner to enable borrowers to make
                informed decisions. The servicer should inform the borrower during discussions that the
                successful completion of a modification under the HAMP will cancel any assumption
                feature, variable or step-rate feature, or enhanced payment options in the borrower's
                existing loan, at the time the loan is modified.

                Servicers must have adequate staffing, resources, and facilities for receiving and
                processing the HAMP documents and any requested information that is submitted by
                borrowers. Servicers must also have procedures and systems in place to be able to
                respond to inquiries and complaints about the HAMP. Servicers should ensure that such
                inquiries and complaints are provided fair consideration, and timely and appropriate
                responses and resolution.

                Document Retention

                Servicers must retain all documents and information received during the process of
                determining borrower eligibility, including borrower income verification, total monthly
                mortgage payment and total monthly gross debt payment calculations, NPV calculations
                (assumptions, inputs and outputs), evidence of application of each step of the standard
                waterfall, escrow analysis, escrow advances, and escrow set-up. The servicers must
                retain all documents and information related to the monthly payments during and after
                the trial period, as well as incentive payment calculations and such other required
                documents.

                Servicers must retain detailed records of borrower solicitations or borrower-initiated
                inquiries regarding the HAMP, the outcome of the evaluation for modification under the
                HAMP and specific justification with supporting details if the request for modification


Supplemental Directive 09-01                                                                               Page 13
                 under the HAMP was denied. Records must also be retained to document the reason(s)
                 for a trial modification failure. If an HAMP modification is not pursued when the NPV
                 result is "negative," the servicer must document its consideration of other foreclosure
                 prevention options. If a borrower under an HAMP modification loses good standing, the
                 servicer must retain documentation of its consideration of the borrower for other loss
                 mitigation alternatives.

                 Servicers must retain required documents for a period of seven years from the date of the
                 document collection.

                 Temporary Suspension of Foreclosure Proceedings

                 To ensure that a borrower currently at risk of foreclosure has the opportunity to apply for
                 the HAMP, servicers should not proceed with a foreclosure sale until the borrower has
                 been evaluated for the program and, if eligible, an offer to participate in the HAMP has
                 been made. Servicers must use reasonable efforts to contact borrowers facing foreclosure
                 to determine their eligibility for the HAMP, including in-person contacts at the servicer's
                 discretion. Servicers must not conduct foreclosure sales on loans previously referred to
                 foreclosure or refer new loans to foreclosure during the 30-day period that the borrower
                 has to submit documents evidencing an intent to accept the Trial Period Plan offer.
                 Except as noted herein, any foreclosure sale will be suspended for the duration of the
                 Trial Period Plan, including any period of time between the borrower's execution of the
                 Trial Period Plan and the Trial Period Plan effective date.

                 However, borrowers in Georgia, Hawaii, Missouri, and Virginia will be considered to
                 have failed the trial period if they are not current under the terms of the Trial Period Plan
                 as of the date that the foreclosure sale is scheduled. Accordingly, servicers of HAMP
                 loans secured by properties in these states may proceed with the foreclosure sale if the
                 borrower has not made the trial period payments required to be made through the end of
                 the month preceding the month in which the foreclosure sale is scheduled to occur.

                 Mortgage Insurer Approval

                If applicable, a servicer must obtain mortgage insurer approval for HAMP modifications.
                Servicers should consult their mortgage insurance providers for specific processes related
                to the reporting of modified terms, payment of premiums, payment of claims, and other
                operational matters in connection with mortgage loans modified under the HAMP.

                Executing the HAMP Documents

                Servicers must use a two-step process for HAMP modifications. Step one involves
                providing a Trial Period Plan outlining the terms of the trial period, and step two involves
                providing the borrower with an Agreement that outlines the terms of the final
                modification.




Supplemental Directive 09-01                                                                                     Page 14
                In step one, the servicer should instruct the borrower to return the signed Trial Period
                Plan, together with a signed Hardship Affidavit and income verification documents (if
                not previously obtained from the borrower), and the first trial period payment (when not
                using automated drafting arrangements), to the servicer within 30 calendar days after the
                Trial Period Plan is sent by the servicer. The servicer is encouraged to contact the
                borrower before the expiration of the 30-day period if the borrower has not yet responded
                to encourage submission of the material. The servicer may, in its discretion, consider the
                offer of a Trial Period Plan to have expired at the end of 60 days if the borrower has not
                submitted both an executed Trial Period Plan and complete documentation as required
                under the Trial Period Plan. If the borrower's submission is incomplete, the servicer
                should work with the borrower to complete the Trial Period Plan submission. Note: The
                borrower is not required to have the Hardship Affidavit notarized.

                Upon receipt of the Trial Period Plan from the borrower, the servicer must confirm that
                the borrower meets the underwriting and eligibility criteria. Once the servicer makes this
                determination and has received good funds for the first month's trial payment, the
                servicer should sign and immediately return an executed copy of the Trial Period Plan to
                the borrower. Payments made by the borrower under the terms of the Trial Period Plan
                will count toward successful completion irrespective of the date of the executed copy of
                the Trial Period Plan.

                If the servicer determines that the borrower does not meet the underwriting and eligibility
                standards of the HAMP after the borrower has submitted a signed Trial Period Plan to the
                servicer, the servicer should promptly communicate that determination to the borrower in
                writing and consider the borrower for another foreclosure prevention alternative.

                In step two, servicers must calculate the terms of the modification using verified income,
                taking into consideration amounts to be capitalized during the trial period. Servicers are
                encouraged to wait to send the Agreement to the borrower for execution until after receipt
                of the second to the last payment under the trial period. Note: the borrower is not
                required to have the Agreement notarized.

                Servicers are reminded that all HAMP documentation must be signed by an authorized
                representative of the servicer and reflect the actual date of signature by the servicer's
                representative.

                Acceptable Revisions to HAMP Documents

                Servicers are strongly encouraged to use the HAMP documents available through
                www.financialstability.gov. Should a servicer decide to revise the HAMP documents or
                draft its own HAMP documents, it must obtain prior written approval from Treasury or
                Fannie Mae with the exception of the following circumstances:

                    •    The servicer must revise the HAMP documents as necessary to comply with
                         Federal, State and local law. For example, in the event that the HAMP results in a




Supplemental Directive 09-01                                                                                  Page 15
                       principal forbearance, servicers are obligated to modify the uniform instrument to
                       comply with laws and regulations governing balloon disclosures.
                     • The servicer may include, as necessary, conditional language in HAMP offers and
                       modification agreements indicating that the HAMP will not be implemented
                       unless the servicer receives an acceptable title endorsement, or similar title
                       insurance product, or subordination agreements from other existing lien holders,
                       as necessary, to ensure that the modified mortgage loan retains its first lien
                       position and is fully enforceable.
                     • If the borrower previously received a Chapter 7 bankruptcy discharge but did not
                       reaffirm the mortgage debt under applicable law, the following language must be
                       inserted in Section 1 of the Trial Period Plan and Section 1 of the Agreement: "I
                       was discharged in a Chapter 7 bankruptcy proceeding subsequent to the execution
                       of the Loan Documents. Based on this representation, Lender agrees that I will
                       not have personal liability on the debt pursuant to this Agreement."
                     • The servicer may include language in the HAMP cover letter providing
                       instructions for borrowers who elect to use an automated payment method to
                       make the trial period payments.

                 Unless a borrower or co-borrower is deceased or a borrower and a co-borrower are
                 divorced, all parties who signed the original loan documents or their duly authorized
                 representative(s) must execute the HAMP documents. If a borrower and a co-borrower
                 are divorced and the property has been transferred to one spouse in the divorce decree,
                 the spouse who no longer has an interest in the property is not required to execute the
                 HAMP documents. Servicers may evaluate requests on a case-by-case basis when the
                 borrower is unable to sign due to circumstances such as mental incapacity, military
                 deployment, etc. Furthermore, a borrower may elect to add a new co-borrower.

                 Use of Electronic Records

                 Electronic records for HAMP are acceptable as long as the electronic record complies
                 with applicable law.

                Assignment to MERS

                If the original mortgage loan was registered with Mortgage Electronic Registration
                Systems, Inc. (MERS) and the originator elected to name MERS as the original
                mortgagee of record, solely as nominee for the lender named in the security instrument
                and the note, the servicer MUST make the following changes to the Agreement:

                (a) Insert a new definition under the "Property Address" definition on page 1, which
                reads as follows:

                "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate
                corporation that is acting solely as a nominee for lender and lender's successors and
                assigns. MERS is the mortgagee under the Mortgage. MERS is organized and existing




Supplemental Directive 09-01                                                                               Page 16
                 under the laws of Delaware, and has an address and telephone number of P.O. Box 2026,
                 Flint, MI 48501-2026, (888) 679-MERS.

                 (b) Add as section 4.1.:

                 That MERS holds only legal title to the interests\ granted by the borrower in the mortgage,
                 but, if necessary to comply with law or custom, MERS (as nominee for lender and
                 lender's successors and assigns) has the right: to exercise any or all of those interests,
                 including, but not limited to, the right to foreclose and sell the Property; and to take any
                 action required of lender including, but not limited to, releasing and canceling the
                 mortgage loan.

                 (c) MERS must be added to the signature lines at the end of the Agreement, as follows:


                 Mortgage Electronic Registration
                 Systems, Inc. — Nominee for Lender

                 The servicer may execute the Agreement on behalf of MERS and, if applicable, submit it
                 for recordation.

                 Trial Payment Period

                 Servicers may use recent verbal financial information to prepare and offer a Trial Period
                 Plan. Servicers are not required to verify financial information prior to the effective date
                 of the trial period. The servicer must service the mortgage loan during the trial period in
                 the same manner as it would service a loan in forbearance.

                The trial period is three months in duration (or longer if necessary to comply with
                applicable contractual obligations). The borrower must be current under the terms of the
                Trial Period Plan at the end of the trial period to receive a permanent loan modification.
                Current in this context is defined as the borrower having made all required trial period
                payments no later than 30 days from the date the final payment is due.

                The effective date of the trial period will be set forth in the Trial Period Plan. In most
                cases, the effective date is the first day of the month following the servicer's mailing of
                the offer for the Trial Period Plan. The trial period extends for two (or more if necessary
                to comply with applicable contractual obligations) additional payments after the effective
                date.

                Servicers are encouraged to require automated payment methods, such as automatic
                payment drafting. If automatic payment drafting is required, it must be used by all
                HAMP borrowers, unless a borrower opts out.

                If the verified income evidenced by the borrower's documentation exceeds the initial
                income information used by the servicer to place the borrower in the trial period by more



Supplemental Directive 09-01                                                                                    Page 17
                 than 25 percent, the borrower must be reevaluated based on the program eligibility and
                 underwriting requirements. If this reevaluation determines that the borrower is still
                 eligible, new documents must be prepared and the borrower must restart the trial period.

                If the verified income evidenced by the borrower's documentation is less than the initial
                income information used by the servicer to place the borrower in the trial period, or if the
                verified income exceeds the initial income information by 25 percent or less, and the
                borrower is still eligible, then the trial period will not restart and the trial period payments
                will not change; provided, that verified income will be used to calculate the monthly
                mortgage payment under the Agreement. (If, based on verified income the result of the
                NPV test is "negative" for modification, the servicer is not obligated to perform the
                modification.) However, if the servicer determines the borrower is not eligible for the
                HAMP based on verified income, the servicer must notify the borrower of that
                determination and that any trial period payments made by the borrower will be applied to
                the mortgage loan in accordance with the borrower's current loan documents.

                If a servicer has information that the borrower does not meet all of the eligibility criteria
                for the HAMP (e.g., because the borrower has moved out of the house) the servicer
                should explore other foreclosure prevention alternatives prior to resuming or initiating
                foreclosure.

                Note that under the terms of the Agreement, trial payments should be applied when they
                equal a full contractual payment (determined as of the time the HAMP is offered).

                If the borrower complies with the terms and conditions of the Trial Period Plan, the loan
                modification will become effective on the first day of the month following the trial period
                as specified in the Trial Period Plan. However, because the monthly payment under the
                Agreement will be based on verified income documentation, the monthly payment due
                under the Agreement may differ from the payment amount due under the Trial Period
                Plan.

                Use of Suspense Accounts and Application of Payments

                If permitted by the applicable loan documents, servicers may accept and hold as
                "unapplied funds" (held in a T&I custodial account) amounts received which do not
                constitute a full monthly, contractual principal, interest, tax and insurance (PITI)
                payment. However, when the total of the reduced payments held as "unapplied funds" is
                equal to a full PITI payment, the servicer is required to apply all full payments to the
                mortgage loan.

                Any unapplied funds remaining at the end of the trial payment period that do not
                constitute a full monthly, contractual principal, interest, tax and insurance payment
                should be applied to reduce any amounts that would otherwise be capitalized onto the
                principal balance.




Supplemental Directive 09-01                                                                                       Page 18
                 If a principal curtailment is received on a loan that has a principal forbearance, servicers
                 are instructed to apply the principal curtailment to the interest bearing UPB. If, however,
                 the principal curtailment amount is greater than or equal to the interest bearing UPB, then
                 the curtailment should be applied to the principal forbearance portion. If the curtailment
                 satisfies the principal forbearance portion, any remaining funds should then be applied to
                 the interest bearing UPB.

                 Recording the Modification

                 For all mortgage loans that are modified pursuant to the HAMP, the servicer must follow
                 investor guidance with respect to ensuring that the modified mortgage loan retains its first
                 lien position and is fully enforceable.

                 Monthly Statements

                For modifications that include principal forbearance, servicers are encouraged to include
                the amount of the gross UPB on the borrower's monthly payment statement. In addition,
                the borrower should receive information on a monthly basis regarding the accrual of "pay
                for performance" principal balance reduction payments.

                Redefault and Loss of Good Standing

                If, following a successful trial period, a borrower defaults on a loan modification
                executed under the HAMP (three monthly payments are due and unpaid on the last day of
                the third month), the loan is no longer considered to be in "good standing." Once lost,
                good standing cannot be restored even if the borrower subsequently cures the default. A
                loan that is not in good standing is not eligible to receive borrower, servicer or investor
                incentives and reimbursements and these payments will no longer accrue for that
                mortgage. Further, the mortgage is not eligible for another HAMP modification.

                In the event a borrower defaults, the servicer must work with the borrower to cure the
                modified loan, or if that is not feasible, evaluate the borrower for any other available loss
                mitigation alternatives prior to commencing foreclosure proceedings. The servicer must
                retain documentation of its consideration of the borrower for other loss mitigation
                alternatives.

                Reporting Requirements

                Each servicer will be required to register with Fannie Mae to participate in the HAMP.
                Fannie Mae will provide an HAMP Registration form to facilitate registration.

                Additionally, servicers will be required to provide periodic HAMP loan level data to
                Fannie Mae. The data must be accurate, complete, and in agreement with the servicer's
                records. Data should be reported by a servicer at the start of the modification trial period
                and during the modification trial period, for loan set up of the approved modification, and



Supplemental Directive 09-01                                                                                    Page 19
                monthly after the modification is set up on Fannie Mae's system. Servicers will be
                required to submit three separate data files as described below.

                Note: The following data files can be delivered through a data collection tool on the
                servicer web portal available through www.financialstability.gov. Detailed guidelines for
                submitting data files are available at the servicer web portal. For those servicers who
                cannot use this process, an alternate process to submit data via a spreadsheet will be made
                available. More information on the alternative process for submitting data in a
                spreadsheet will be provided in the future.

                 Trial Period

                Servicers will be required to provide loan level data in order to establish loans for
                processing during the HAMP trial period. See Exhibit A for trial period set up attributes.

                In addition, servicers will be required to report activity during the HAMP trial period in
                order to substantiate the receipt of proceeds during the trial period and to record
                modification details. See Exhibit B for trial period reporting attributes.

                Loan Setup

                A one time loan set up is required to establish the approved modified HAMP loan on
                Fannie Mae's system. The file layout is the same that is used for establishing loans for
                processing during the trial period. See Exhibit A for loan set up attributes.

                Servicers are required to provide the set up file the business day after the modification
                closes. The set up file should reflect the status of the loan after the final trial period
                payment is applied. The set up file will contain data for the current reporting period (e.g.,
                prior month balances).

                Monthly Loan Activity Reporting

                The month after the loan set up file is provided, servicers must begin reporting activity on
                all HAMP loans on a monthly basis (e.g., loan set up file provided in July, the first loan
                activity report is due in August for July activity). See Exhibit C for monthly reporting
                attributes.

                The HAMP loan activity report (LAR) is due by the 4th business day each month.
                Servicers will have until the 15th calendar day of each month to clear up any edits and
                have a final LAR reported to Fannie Mae. The Fannie Mae system will validate that the
                borrower payment has been made as expected and that the last paid installment (LPI) date
                is current before accruing the appropriate monthly compensation due.

                If a loan becomes past due (the LPI date does not advance), the monthly compensation on
                that loan will not be accrued. If the loan is brought current, compensation will not be
                caught up (e.g., if a loan was two months past due, and then the borrower makes the



Supplemental Directive 09-01                                                                                    Page 20
                 payments and brings the loan current, the annual compensation provided would be for ten
                 months. The two months of compensation associated with the period of delinquency is
                 not recoverable).

                Additional Data Requirements

                Additional data elements must be collected and reported as specified in Exhibit D. Some
                of these elements must be collected for all completed modifications regardless of the date
                of completion; guidance for collecting these elements will be forthcoming shortly. The
                requirement to collect these elements for trial modifications and for loans evaluated for a
                modification will be phased in as specified in Exhibit D.

                Reporting to Mortgage Insurers

                Servicers must maintain their mortgage insurance processes and comply with all
                reporting required by the mortgage insurer for loans modified under the HAMP.
                Servicers should consult with the mortgage insurer for specific processes related to the
                reporting of modified terms, payment of premiums, payment of claims, and other
                operational matters in connection with mortgage loans modified under the HAMP.

                Servicers are required to report successful HAMP modifications and the terms of those
                modifications to the appropriate mortgage insurers, if applicable, within 30 days
                following the end of the trial period and in accordance with procedures that currently
                exist or may be agreed to between servicers and the mortgage insurers.

                Servicers must include the mortgage insurance premium in the borrower's modified
                payment, and must ensure that any existing mortgage insurance is maintained. Among
                other things, the servicer must ensure that the mortgage insurance premium is paid. In
                addition, servicers must adapt their systems to ensure proper reporting of modified loan
                terms and avoid impairing coverage for any existing mortgage insurance. For example,
                in the event that the modification includes principal forbearance, servicers must continue
                to pay the correct mortgage insurance premiums based on the gross UPB, including any
                principal forbearance amount, must include the gross UPB in their delinquency reporting
                to the mortgage insurer, and must ensure any principal forbearance does not erroneously
                trigger automatic mortgage insurance cancellation or termination.

                Transfers of Servicing

                When a transfer of servicing includes mortgages modified under the HAMP, the
                transferor servicer must provide special notification to the transferee servicer.
                Specifically, the transferor servicer must advise the transferee servicer that loans
                modified under the HAMP are part of the portfolio being transferred and must confirm
                that the transferee servicer is aware of the special requirements for these loans, and
                agrees to assume the additional responsibilities associated with servicing them. A
                required form of assignment and assumption agreement must be used and is a part of the
                Servicer Participation Agreement.



Supplemental Directive 09-01                                                                                  Page 21
                 Credit Bureau Reporting

                 The servicer should continue to report a "full-file" status report to the four major credit
                 repositories for each loan under the HAMP in accordance with the Fair Credit Reporting
                 Act and credit bureau requirements as provided by the Consumer Data Industry
                 Association (the "CDIA") on the basis of the following: (i) for borrowers who are
                 current when they enter the trial period, the servicer should report the borrower current
                 but on a modified payment if the borrower makes timely payments by the 30th day of
                 each trial period month at the modified amount during the trial period, as well as report
                 the modification when completed, and (ii) for borrowers who are delinquent when they
                 enter the trial period, the servicer should continue to report in such a manner that
                 accurately reflects the borrower's delinquency and workout status following usual and
                 customary reporting standards, as well as report the modification when completed. More
                 detailed guidance on these reporting requirements will be published by the CDIA.

                 "Full-file" reporting means that the servicer must describe the exact status of each
                 mortgage it is servicing as of the last business day of each month.

                 Fees and Compensation

                 Late Fees

                All late charges, penalties, stop-payment fees, or similar fees must be waived upon
                successful completion of the trial period.

                Administrative Costs

                Servicers may not charge the borrower to cover the administrative processing costs
                incurred in connection with a HAMP. The servicer must pay any actual out-of-pocket
                expenses such as any required notary fees, recordation fees, title costs, property valuation
                fees, credit report fees, or other allowable and documented expenses. Servicers will not
                be reimbursed for the cost of the credit report(s).

                Incentive Compensation

                No incentives of any kind will be paid if (i) the servicer has not executed the Servicer
                Participation Agreement, or (ii) the borrower's monthly mortgage payment ratio starts
                below 31 percent prior to the implementation of the HAMP. The calculation and
                payment of all incentive compensation will be based strictly on the borrower's verified
                income. Each servicer must promptly apply or remit, as applicable, all borrower and
                investor compensation it receives with respect to any modified loan.

                With respect to payment of any incentive that is predicated on a six percent reduction in
                the borrower's monthly mortgage payment, the reduction will be calculated by comparing
                the monthly mortgage payment used to determine eligibility (adjusted as applicable to


Supplemental Directive 09-01                                                                                   Page 22
                 include property taxes, hazard insurance, flood insurance, condominium association fees
                 and homeowner's association fees) and the borrower's payment under HAMP.

                 The amount of funds available to pay servicer, borrower and investor compensation in
                 connection with each servicer's modifications will be capped pursuant to each servicer's
                 Servicer Participation Agreement (Program Participation Cap). Treasury will establish
                 each servicer's initial Program Participation Cap by estimating the number of HAMP
                 modifications expected to be performed by each servicer during the term of the HAMP.
                 The Program Participation Cap could be adjusted based on Treasury's full book analysis
                 of the servicer's loans.

                 The funds remaining available for a servicer's modifications under that servicer's
                 Program Participation Cap will be reduced by the maximum amount of compensation
                 payments potentially payable with respect to each loan modification upon entering into a
                 trial period. In the event the compensation actually paid with respect to a loan
                 modification is less than the maximum amount of compensation payments potentially
                 payable, the funds remaining available for a servicer's modifications under the HAMP
                 will be increased by the difference between such amounts.

                 Treasury may, from time to time and in its sole discretion, revise a servicer's Program
                 Participation Cap. Fannie Mae will provide written notification to a servicer of all
                 changes made to the servicer's Program Participation Cap. Once a servicer's Program
                 Participation Cap is reached, a servicer must not enter into any agreements with borrowers
                 intended to result in new loan modifications, and no payments will be made with respect to
                 any new loan modifications.

                Servicer Incentive Compensation

                A servicer will receive compensation of $1,000 for each completed modification under
                the HAMP. In addition, if a borrower was current under the original mortgage loan, a
                servicer will receive an additional compensation amount of $500. All such servicer
                incentive compensation shall be earned and payable once the borrower successfully
                completes the trial payment period, provided that the servicer has signed and delivered to
                Fannie Mae a Servicer Participation Agreement, any related documentation and any
                required servicer or loan set up data prior to the effective date of the loan modification.

                If a particular borrower's monthly mortgage payment (principal, interest, taxes, all related
                property insurance and homeowner's or condominium association fees but excluding
                mortgage insurance) is reduced through the HAMP by six percent or more, a servicer will
                also receive an annual "pay for success" fee for a period of three years. The fee will be
                equal to the lesser of: (i) $1,000 ($83.33/month), or (ii) one-half of the reduction in the
                borrower's annualized monthly payment. The "pay for success" fee will be payable
                annually for each of the first three years after the anniversary of the month in which a
                Trial Period Plan was executed. If the loan ceases to be in good standing, the servicer
                will cease to be eligible for any further incentive payments after that time, even if the
                borrower subsequently cures his or her delinquency.



Supplemental Directive 09-01                                                                                   Page 23
                 Borrower's Incentive Compensation

                  To provide an additional incentive for borrowers to keep their modified loan current,
                  borrowers whose monthly mortgage payment (principal, interest, taxes, all related
                  property insurance and homeowner's or condominium association fees but excluding
                  mortgage insurance) is reduced through the HAMP by six percent or more and who make
                  timely monthly payments will earn an annual "pay for performance" principal balance
                  reduction payment equal to the lesser of: (i) $1,000 ($83.33/month), or (ii) one-half of
                 the reduction in the borrower's annualized monthly payment for each month a timely
                 payment is made. A borrower can earn the right to receive a "pay for performance"
                 principal balance reduction payment for payments made during the first five years
                 following execution of the Agreement provided the loan continues to be in good standing
                 as of the date the payment is made. The "pay for performance" principal balance
                 reduction payment will accrue monthly but will be applied annually for each of the five
                 years in which this incentive payment accrues, prior to the first payment due date after
                 the anniversary of the month in which the Trial Period Plan was executed. This payment
                 will be paid to the mortgage servicer to be applied first towards reducing the interest
                 bearing UPB on the mortgage loan and then to any principal forbearance amount (if
                 applicable). Any applicable prepayment penalties on partial principal prepayments made
                 by the government must be waived. Borrower incentive payments do not accrue during
                 the Trial Period; however, on the first month of the modification, the borrower will
                 accrue incentive payments equal to the number of months in the trial period.

                 If and when the loan ceases to be in good standing, the borrower will cease to be eligible
                 for any further incentive payments after that time, even if the borrower subsequently
                 cures his or her delinquency. The borrower will lose his or her right to any accrued
                 incentive compensation when the loan ceases to be in good standing.

                 Investor Payment Reduction Cost Share and Up Front Incentives

                If the target monthly mortgage payment ratio is achieved, investors in Non-GSE
                Mortgages are entitled to payment reduction cost share compensation.                   This
                compensation equals one-half of the dollar difference between the borrower's monthly
                payment under the modification at the target monthly mortgage payment ratio and the
                lesser of (i) what the borrower's monthly payment would be at a 38 percent monthly
                mortgage payment ratio; or (ii) the borrower's pre-modification monthly payment.
                Payment reduction cost share compensation shall accrue monthly as the borrower makes
                each payment so long as the loan is in good standing as defined in these guidelines. This
                compensation will be provided for up to five years or until the loan is paid off, whichever
                is earlier.

                Additionally, investors will receive a one-time incentive of $1,500 for each Agreement
                executed with a borrower who was current prior to the start of the Trial Period Plan. The
                one-time incentive is conditional upon at least a six percent reduction in the borrower's
                monthly mortgage payment.



Supplemental Directive 09-01                                                                                  Page 24
                Neither the payment reduction share nor the up-front incentive shall be payable if the
                Trial Period Plan is not successfully completed.

                 Compliance

                Servicers must comply with the HAMP requirements and must document the execution
                of loan evaluation, loan modification and accounting processes. Servicers must develop
                and execute a quality assurance program that includes either a statistically based (with a
                95 percent confidence level) or a ten percent stratified sample of loans modified, drawn
                within 30-45 days of final modification and reported on within 30-45 days of review. In
                addition, a trending analysis must be performed on a rolling 12-month basis.

                Treasury has selected Freddie Mac to serve as its compliance agent for the HAMP. In its
                role as compliance agent, Freddie Mac will utilize Freddie Mac employees and
                contractors to conduct independent compliance assessments. In addition, loan level data
                will be reviewed for eligibility and fraud.

                The scope of the assessments will include, among other things, an evaluation of
                documented evidence to confirm adherence (e.g., accuracy and timeliness) to HAMP
                requirements with respect to the following:

                •        Evaluation of Borrower and Property Eligibility
                •        Compliance with Underwriting Guidelines
                •        Execution of NPV/Waterfall processes
                •        Completion of Borrower Incentive Payments
                •        Investor Subsidy Calculations
                •        Data Integrity

                The review will also evaluate the effectiveness of the servicer's quality assurance
                program; such evaluation will include, without limitation, the timing and size of the
                sample selection, the scope of the quality assurance reviews, and the reporting and
                remediation process.

                There will be two types of compliance assessments: on-site and remote. Both on-site and
                remote reviews will consist of the following activities (among others): notification,
                scheduling, self assessments, documentation submission, interviews, file reviews, and
                reporting.

                For on-site reviews, Freddie Mac will strive to provide the servicer with (i) a 30-day
                advance notification of a pending review and (ii) subsequent confirmation of the dates of
                the review. However, Freddie Mac reserves the right to arrive at the servicer's site
                unannounced. Freddie Mac will request the servicer to make available documentation,
                including, without limitation, policies and procedures, management reports, loan files and
                a risk control self assessment ready for review. Additionally, Freddie Mac may request
                additional loan files during the review. Interviews will usually be conducted in-person.



Supplemental Directive 09-01                                                                                 Page 25
                 During the review window, Freddie Mac will review loan files and other requested
                 documentation to evaluate compliance with HAMP terms. Upon the completion of the
                 review, Freddie Mac will conduct an exit interview with the servicer to discuss
                 preliminary assessment results.

                 For remote reviews, Freddie Mac will request the servicer to send documentation,
                 including, without limitation, policies and procedures, management reports, loan files and
                 a risk control self assessment within 30 days of the request. In addition, time will be
                 scheduled for phone interviews, including a results summary call after the compliance
                 review is completed to discuss preliminary results.

                 The targeted time frame for publishing the servicer assessment report is 30 days after the
                 completion of the review. Treasury will receive a copy of the report five business days
                 prior to the release of the report to the servicer.

                 There will be an issue/resolution appeal process for servicer assessments. Servicers will
                 be able to submit concerns or disputes to an independent quality assurance team within
                 Freddie Mac.

                 A draft rating and implication methodology for the compliance assessments will be
                 published in a subsequent Supplemental Directive and servicer feedback will be solicited
                 prior to the finalization of the methodology.




Supplemental Directive 09-01                                                                                  Page 26
                       Exhibit A: HAMP Trial Modification and Official Modification Loan Setup Data
                                                        Elements

                   The following data elements are necessary for the HAMP Loan Setup for Trial Modification and Official
                   Modification transactions.

                                                                                                                                                         Wir



                                                                                                                                I WAR Setup      for     Official
                                                                                                                                 I riAl Pcriotl        Viodificiktioil
                                                                                                               .\ llor, A bin    Mandator‘ /           Aland.,
                 Name                               Definition                           l      a I :vprd         VaAkti,,       ('     itiffil111     (OM
            GSE Servicer       The Fannie Mae or Freddie Mac unique Servicer
            Number             identifier.                                                   Text (30)                                  C                    C
            Servicer Loan      The unique (for the lender) identifier assigned to the
            Number             loan by the lender that is servicing the loan.                Text (30)                                  M                    M
            HAMP
            Servicer           A unique identifier assigned to each Servicer that is         Text (30)                                 M                     M
            Number             participating in the HAMP program.
            GSE Loan           A unique number assigned to each loan by a GSE
            Number             (Fannie or Freddie)                                       Text (30)                                      C                    C
                               This is the CUSIP associated with the security. A
            Underlying         unique identification number assigned to a security
            Trust Identifier   by CUSIP (Committee on Uniform Security                       Text (9)                                   C                    C
                               Identification Procedures) for trading.
                                                                                                            HMPI - HMP
                                                                                                            Delinquent,
                                                                                                            HMP2 - HMP
                                                                                                            Imminent
                                                                                                            Default
                                                                                                            HMP3 - Deed-
                               A new program type that will identify campaign                               in-lieu
            Program Type/
                               types. The unique identifier of a Loan Workout            Text (14)          HMP4 - Deed-               M                     M
            Campaign ID
                               Campaign.                                                                    in-lieu with Jr.
                                                                                                            Lien
                                                                                                            HMP5 - Short
                                                                                                            Sale
                                                                                                            HMP6 - Short
                                                                                                            Sale With Jr.
                                                                                                            Lien
                                                                                                            1 - Fannie Mae
                                                                                                            2 - Freddie Mac
                                                                                                            3 - Private 4 -
            Investor Code      Owner of the mortgage.                                    Numeric
                                                                                                            Portfolio                  M                     M
                                                                                          (4,0)
                                                                                                            5 - GNMA 6 -
                                                                                                            FHLMC

            Borrower First
                               First Name of the Borrower of record                     Text (100)                                     M                     M
            Name


            Borrower Last      The last name of the Borrower. This is also known
            Name               as the family name or surname.                           Text (100)                                     M                     M



            Borrower
            Social Security    The Social Security Number of the borrower               Numeric (9)                                    M                     M
            Number

            Co-Borrower
                               First Name of the co-borrower of record                  Text (100)                                     C                     C
            First Name




Supplemental Directive 09-01                                                                                                                                     Page 27
                                                                                                                             Loan ',ci up for       Official
                                                                                                                              Trial Period      :Nlolificalion
                                                                                                         .klinieilible        Nla iida tor) '   ,ilaiiclaiory
               \ AIM'                             4   Definition                      Data 1 .i, pc        N': Ul'l      F    Condition          Concha
           Co-Borrower
                             Last Name of the co- borrower of record                  Text (100)                                   C                  C
           Last Name
           Co-Borrower
           Social Security   The Social Security Number of the Co-Borrower            Numeric (9)                                  0                  0
           Number
           Borrower                                                                       Date
                             This is the date that the borrower signs the initial
           Execution                                                                  (CCYY-MM-                                    M                 M
                             documentation for a modification.
           Date                                                                       DD)
                                                                                                      I -Trial
                                                                                                      2-Borrower
                                                                                                      Disqualified
           Submission                                                                  Numeric        3-Official
                             Status of loan data being submitted                                                                   M                 M
           Status                                                                       (4,0)         4-Foreclosure
                                                                                                      Mitigation
                                                                                                      5-Cancel

           Date of           The date on which the original loan funding was             Date
                                                                                      (CCYY-MM-                                    M                 M
           Original Note     dispersed to the borrower(s).                               DD)
                             The total principal amount outstanding as of the end
           Unpaid            of the month. The UPB should not reflect any
           Principal         accounting based write-downs and should only be           Currency
                                                                                                                                   M                 M
           Balance before    reduced to zero when the loan has been liquidated —        (20,2)
           modification      either paid-in-full, charged-off, REO sold or Service
                             transferred (before modification)
                                                                                                      1 - FHA — Loans
                                                                                                      insured by the
                                                                                                      Federal Housing
                                                                                                      Administration
                                                                                                      2 - VA — Loans
                                                                                                      insured by the
                                                                                                      Department of
                                                                                                      Veteran's
                                                                                                      Affairs,
                                                                                                      3 - Conventional
                                                                                                      with PMI — Non-
           Loan                                                                                       government
                             The code that specifies the type of mortgage being        Numeric        insured                       M                 M
           Mortgage
                             applied for or that has been granted.                      (4,0)
           Type Code                                                                                  mortgages
                                                                                                      insured by a
                                                                                                      private (non-
                                                                                                      government)
                                                                                                      insurer.
                                                                                                      4 - Conventional
                                                                                                      w/o PMI —
                                                                                                      Mortgages with
                                                                                                      neither
                                                                                                      government nor
                                                                                                      private mortgage
                                                                                                      insurance.
           Last Paid
                                                                                         Date
           Installment
                             The due date of the last paid installment of the loan.   (CCYY-MM-                                     M                 M
           Date before                                                                   DD)
           modification
           First Lien                                                                                 True/False                    M                 M
                             Indicates if loan is first lien.                           Boolean
           Indicator
                             The date that the mortgage was referred to an
                             attorney for the purpose of initiating foreclosure
           Foreclosure       proceedings. This date should reflect the referral          Date
                                                                                      (CCYDYrirM-                                   0                 0
           Referral Date     date of currently active foreclosure process. Loans
                             cured from foreclosure should not have a referral
                             date.




Supplemental Directive 09-01                                                                                                                              Page 28
         ..............y....................   .....mr....*...mv.
                                                                                                                               Ye


                 1                             ge,

                                                                                                                                           I min sei up for     Official
                                                                                                                                              hist Period     Modificatio
                                                                                                                          kl lipe, a blc     41 atidator 1    N.landattin.
                  Name                          We                                                     Data j lir pc       V                 ronditioVil      Con
             Projected                                                                                    Date
                                               Projected date for foreclosure sale of subject
             Foreclosure                                                                               (CCYY-MM-                                  0                0
                                               property.                                                  DD)
             Sale Date
                                                                                                                       1 - Death of
                                                                                                                       borrower, 2 -
                                                                                                                       Illness of
                                                                                                                       principal
                                                                                                                       borrower, 3 -
                                                                                                                       Illness of
                                                                                                                       borrower family
                                                                                                                       member, 4 -
                                                                                                                       Death of
                                                                                                                       borrower family
                                                                                                                       member, 5 -
                                                                                                                       Martial
                                                                                                                       difficulties, 6 -
                                                                                                                       Curtailment of
                                                                                                                       income, 7 -
                                                                                                                       Excessive
                                                                                                                       obligation, 8 -
                                                                                                                       Abandonment of
                                                                                                                       property, 9 -
                                                                                                                       Distant
                                                                                                                       employment
                                                                                                                       transfer, 10 -
                                                                                                                       Property
                                                                                                                       problem, 11 -
              Hardship                         Identifies the reason for the borrower's hardship on     Numeric        Inability to sell
                                                                                                                                                  M                M
              Reason Code                      their mortgage payment obligations.                       (4,0)         property, 12 -
                                                                                                                       Inability to rent
                                                                                                                       property, 13 -
                                                                                                                       Military service,
                                                                                                                       14 - Other, 15 -
                                                                                                                        Unemployment,
                                                                                                                        16 - Business
                                                                                                                        failure,17 -
                                                                                                                        Casualty Loss,
                                                                                                                        18 - Energy
                                                                                                                        environment
                                                                                                                        costs, 19 -
                                                                                                                        Servicing
                                                                                                                        problems, 20 -
                                                                                                                        Payment
                                                                                                                        adjustment, 21 -
                                                                                                                        Payment dispute,
                                                                                                                        22 - Transfer of
                                                                                                                        ownership
                                                                                                                        pending, 23 -
                                                                                                                        Fraud, 24 -
                                                                                                                        Unable to
                                                                                                                        contact
                                                                                                                        borrower,25 -
                                                                                                                        Incarceration
               Monthly Gross                   Total monthly income in dollars for all borrowers on     Currency
                                                                                                                                                  M                 M
               Income                          the loan. This is the gross income for all borrowers.     (20,2)
               Monthly Debt
                                               Total amount of monthly debt payments excluding
               Payments                                                                                 Currency
                                               Principal, Interest, Taxes, Insurance and Association                                              M                 M
               excluding                                                                                 (20,2)
                                               Dues (PITIA)
               PITIA
                                                                                                          Date
               NPV Date                        Net Present Value — calculation date                    (CCYY-MM-                                  M                 M
                                                                                                          DD)




Supplemental Directive 09-01                                                                                                                                            Page 29
                                                                                                                                  SO up for
                                                                                                                           I "i , ii             Official
                                                                                                                            Trial Prri id      ‘Totifficalii
                                                                                                            ttlInvoilile    1.1iinii tort      Idalidaiku-
           1    F -NAM('                             Deil111fil)11                         Data   Ii   pi     V4LICS         i J 011}1I       ..1)11        121i
               NPV Model
                               Net Present Value amount generated from the model           Currency
               Result Amount                                                                                                           M               M
                               before modification                                          (20,2)
               Pre-Mod
               NPV Model
                               Net Present Value amount generated from the model           Currency
               Result Amount                                                                                                           M               M
                               after modification                                           (20,2)
               Post-Mod
                               Represents the number of months on which
                               installment payments are based. Example: Balloon
               Amortization
                               loans have a seven year life (Loan Term = 84) but a         Numeric
               Term before                                                                                                             M               M
                               30 year amortization period (Amortization Term =             (4,0)
               modification
                               360). Installment payments are determined based on
                               the 360 month term.
               Interest Rate   The interest rate in the month prior to loan
               before          modification. Please report as rounded to nearest           Numeric
                                                                                            (6,4)                                      M               M
               modification    8th. (e.g. 4.125i
               Principal and
               Interest
                               The scheduled principal and interest amount in the          Currency
               Payment                                                                                                                 M               M
                               month prior to loan modification.                            (20,2)
               before
               modification
                               The escrow amount in the month prior to loan
                               modification. The amount of money that is collected
                               from [added on to] the regular monthly mortgage
               Escrow          payment to cover periodic payments of property
               Payment         taxes, private mortgage insurance and hazard                Currency
               before          insurance by the servicer on behalf of the                   (20,2)                                     C               C
               modification    mortgagee. Depending on the mortgage terms, this        '
                               amount may or may not be collected. Generally, if
                               the down payment is less than 20%, then these
                               amounts are collected by the servicer.
            Association
            Dues/ Fees         Existing monthly payment for association dues/fees          Currency
            before             before modification                                          (20,2)                                     C               C
            modification
            Principal
            Payment            If borrower has contributed any cash or amounts in          Currency
            Owed or Not        suspense                                                     (20,2)                                     C               C
            Reported
            Other                                                                          Currency
            Contributions      If there are any amounts contributed by the                                                             C               C
                               borrower due to Hazard Claims                                (20,2)

            Attorney Fees      Estimated legal fee not in escrow for advances              Currency
            Not in Escrow      capitalization and liquidation expense calculation           (20,2)                                     C               C

            Escrow
            Shortage for       Any Escrow advance amounts to be capitalized.               Currency
                                                                                            (20,2)                                     C               C
            Advances
                               Other advances for advances capitalization other
            Other                                                                          Currency
                               than escrow. Example: Attorney fees, Servicing                                                          C               C
            Advances                                                                        (20,2)
                               Fees, etc.

            Borrower           If the borrower is contributing any amounts, they           Currency
            Contributions      must be reported here                                        (20,2)                                     C               C
                               Servicer sign off at the officer level for the loan
                               modification. This is the date the servicer's officer
            Modified Loan                                                                 Date
                               approved the loan modification. This column will be
            Term — Officer                                                             (CCYY-MM-                                       C               C
                               populated for modification cases that need
            Signature Date                                                                DD)
                               reclassification. There is no conversion needed for
                               existing cases




Supplemental Directive 09-01                                                                                                                               Page 30
                                                                                       ",,fillEff


                                                                                                                            Loan `.,citiii for      Official
                                                                                                                              I. vial Period     Niacin-Ali
                                                                                                            ,),Iliecii We    "i, andst 1         Ala.,       1,
                                                    Delinition                                                                                   lab , #a" a
                  HR                                                                      Data I mil.          N Aims              1        I
            Disbursement      If there are any Forgiven disbursement for advances           Currency
            Forgiven          capitalization                                                 (20,2)                                C                   C

            Monthly           The dollar amount per month of the borrower's
            Housing           present housing expense .May be used for their
            Expense           primary or non-primary residence. This must be                Currency
                                                                                             (20 2)                                M                   M
            before            Principal, Interest, Taxes, Insurance and Association             '
            modification      Dues (PITIA).

                             Delinquent interest for interest capitalization. It is
            Delinquent       the amount of delinquent interest from the                    Currency
            Interest         delinquent loan's LPI date to the workout execution            (20,2)                                 M                   M
                             date.
            Interest Owed    If there is Interest owed/received but not reported
            or Payment       for interest capitalization, this field must be               Currency
                                                                                            (20,2)                                 C                   C
            Not Reported     populated.
            Servicing Fee
                             Percentage of servicing Fee after loan modification (          Numeric
            Percent after                                                                                                          M
                             e.g. 0.25)                                                      (4,2)                                                    M
            modification
                                                                                                        1- ARM, 2 -
                                                                                                        Fixed Rate, 3 -
                                                                                                        Step Rate, 4 -
                                                                                                        One Step
                                                                                                        Variable, 5 -
                                                                                                        Two Step
                                                                                                        Variable, 6 -
                                                                                                        Three Step
                                                                                                        Variable,
                                                                                                        7 - Four Step
                                                                                                        Variable, 8 -
                                                                                                        Five Step
                                                                                                        Variable,9 - Six
            Product before   The mortgage product of the loan before the                                Step Variable, 10
                                                                                           Numeric
            Modification     modification.                                                  (4,0)       - Seven Step              M                   M
                                                                                                        Variable,11 -
                                                                                                        Eight Step
                                                                                                        Variable, 12 -
                                                                                                        Nine Step
                                                                                                        Variable,13 -
                                                                                                        Ten Step
                                                                                                        Variable, 14 -
                                                                                                        Eleven Step
                                                                                                        Variable, 15 -
                                                                                                        Twelve Step
                                                                                                        Variable, 16 -
                                                                                                        Thirteen Step
                                                                                                        Variable, 17 -
                                                                                                        Fourteen
                             The date on which the mortgage obligation is
                             scheduled to be paid off, according to the mortgage
            Maturity Date    note. Maturity Date is commonly called Balloon               Date
            before           Date for balloon loans, for which scheduled               (CCYY-MM-                                  M                   M
            Modification     amortization does not pay off the balance of the             DD)
                             loan, so that there is a final, large "balloon" payment
                             at the end.




Supplemental Directive 09-01                                                                                                                               Page 31
                                                                                                                               Loan Soup for       Official
                                                                                                                                I vial Period   ‘Iodification
                                                                                                             A.1140,,iilile     M, Ind t        Ni ',dui ri,
                NATIIC                               Definition                        Data I :, pe ,,,        Villito,         ( .                   If
                               The number of months until the loan will be paid
                               off, assuming that scheduled payments are made.
                               This will equal lesser of 1. The number of months
                               until the actual balance of the loan will amortize to
           Remaining
                               zero; or 2. the number of months difference              Numeric
           Term before                                                                                                               M               M
                               between the Loan Extended Term and the number of          (4,0)
           Modification
                               payments made by the borrower, where number of
                               payments made by the borrower is derived by:
                               Actual Last Paid Installment Date - First Installment
                               Due Date - 1 (in months).
           Front Ratio         The refreshed Front-end DTI (Principal, Interest,
                                                                                        Numeric
           before              Taxes, Insurance and Association Dues (PITIA))                                                       M                M
                                                                                         (4,2)
           Modification        housing ratio.
                               Percentage of borrower's PITIA plus debts to
           Back Ratio          income ratio. Borrower Total Debt To Income
                                                                                        Numeric
           before              Ratio Percent. The monthly expenses divided by                                                       M                M
                                                                                         (4,2)
           Modification        the total monthly income for the Borrower. (e.g.
                               30.25)
           Principal and
           Interest            Principal and Interest payable for a 31% Debt to        Currency
                                                                                                                                     M               M
           Payment at          Income ratio                                             (20,2)
           31% DTI
           Principal and
           Interest            Principal and Interest payable for a 38% Debt to        Currency
                                                                                                                                     M               M
           Payment at          Income ratio                                             (20,2)
           38% DTI
           Property —
                               Number of units in subject property (Valid values        Numeric
           Number of                                                                                                                 M               M
                               are 1, 2, 3 or 4)                                         (4,0)
           Units
           Property —
                               The street address of the subject property              Text (100)                                    M               M
           Street Address
                               The name of the city where the subject property is
           Pro e rty — Ci ty                                                           Text (100)                                    M               M
              p                located
           Property —          The 2-character postal abbreviation of the state,
                                                                                        Text (2)                                     M               M
           State               province, or region of the subject property.
                               The code designated by the postal service to direct
           Property            the delivery of physical mail or which corresponds
                      — Zip
                               to a physical location. In the USA, this can take        Text (9)                                     M               M
           Code
                               either a 5 digit form (ZIP Code) or a 9-digit form
                               (ZIP + 4).
                                                                                                          1 - Full appraisal
                                                                                                          — Prepared by a
                                                                                                          certified
                                                                                                          appraiser; 2 -
                                                                                                          Limited
                                                                                                          appraisal —
                                                                                                          Prepared by a
                                                                                                          certified
                                                                                                          appraiser; 3 -
            Property
                                                                                        Numeric           Broker Price
            Valuation -        Type of value analysis.                                                                               M               M
                                                                                         (4,0)            Opinion "BPO"
            Method
                                                                                                          — Prepared by a
                                                                                                          real estate broker
                                                                                                          or agent; 4 -
                                                                                                          Desktop
                                                                                                          Valuation —
                                                                                                          Prepared by bank
                                                                                                          employee; 5 -
                                                                                                          Automated
                                                                                                          Valuation Model




Supplemental Directive 09-01                                                                                                                             Page 32
                           M                                                                                                   ss:

                                                                                                                              Lean SO up for     Official
                                                                                                                               LOA }Wiwi        Modificatio
                                                                                     :.
                                                                                                             Allorrable        Mandator% !      MandaWry ,'
               N.                                   Will                                  Data   I   pi        \ alue,            i lititn7IP   Cpriclitimt
                                                                                                          "AVM" 6 -
                                                                                                          Automated
                                                                                                          Valuation Model
                                                                                                          " AVM" - Other
           Property                                                                          Date
           Valuation -         Date of the property value analysis                        (CCYY-MM-                                  M              M
           Date                                                                              DD)
           Property
                               Property as-is value determined by the property             Currency
           Valuation — As                                                                                                            M              M
                               valuation                                                    (20,2)
           Is Value
                                                                                                          1 - Excellent
                                                                                                          2 - Good,
           Property
                               A code denoting the condition of the subject                Numeric        3 - Fair
           Condition                                                                                                                 M              M
                               property.                                                    (4,0)         4 - Poor
           Code
                                                                                                          5 - Condemned
                                                                                                          6 - Inaccessible
                                                                                                          1- Vacant
                                                                                                          2 - Borrower
                                                                                                          Occupied
           Property                                                                                       3 - Tenant
                               A code identifying the occupancy by the borrower            Numeric
           Occupancy                                                                                      Occupied                   M              M
                               of the subject property.                                     (4,0)
           Status Code                                                                                    4 — Unknown
                                                                                                          5 - Occupied by
                                                                                                          Unknown

                                                                                                          1 - Principal
                                                                                                          Residence
           Property
                               A code identifying the intended use by the borrower         Numeric        2 - Second or
           Usage Type                                                                                                                M              M
                               of the property.                                             (4,0)         Vacation Home
           Code
                                                                                                          3 - Investment
                                                                                                          Property
           Modification                                                                      Date
                               The date on which the loan terms will be modified.         (CCYY-MM-                                  M              M
           Effective Date                                                                    DD)
                                                                                                          1- ARM, 2 -
                                                                                                          Fixed Rate, 3 -
                                                                                                          Step Rate, 4 -
                                                                                                          One Step
                                                                                                          Variable, 5 -
                                                                                                          Two Step
                                                                                                          Variable, 6 -
                                                                                                          Three Step
                                                                                                          Variable,
                                                                                                          7 - Four Step
                                                                                                          Variable, 8 -
                                                                                                          Five Step
                                                                                                          Variable,9 - Six
                                                                                                          Step Variable, 10
           Product After       The mortgage product of the loan, after the                 Numeric
                                                                                                          - Seven Step               M              M
           Modification        modification (Fixed or Step).                                (4,0)
                                                                                                          Variable,11 -
                                                                                                          Eight Step
                                                                                                          Variable, 12 -
                                                                                                          Nine Step
                                                                                                          Variable,13 -
                                                                                                          Ten Step
                                                                                                          Variable, 14 -
                                                                                                          Eleven Step
                                                                                                          Variable, 15 -
                                                                                                          Twelve Step
                                                                                                          Variable, 16 -
                                                                                                          Thirteen Step
                                                                                                          Variable, 17 -
                                                                                                          Fourteen




Supplemental Directive 09-01                                                                                                                            Page 33
                                                                                     r                               —                     al
                                                                                                                                  for
                                                                                                                     t t1/-111 ‘rt'i lip     Official
                                                                                                                       frial Period        Modification
                                                                                                       kllovoiliic    llaridator, ,        klaildaloo ,
                                                    Delliiition                          WO•I •I-Jk.    1,            ('(3gititi           Cmaditionifia
           Amortization     The number of months used to calculate the periodic
           Term after                                                                     Numeric
                            payments of both principal and interest that will be                                               M                M
                                                                                           (4,0)
           Modification     sufficient to retire a mortgage obligation.
                            The unpaid principal balance of a loan after the loan
           Unpaid
                            modification. The unpaid principal balance after
           Principal                                                                      Currency
                            modification excludes any applicable forbearance                                                   M                M
           Balance after                                                                   (20,2)
                            amount and can also be referred to as Net UPB
           modification
                            Amount.
           Last Paid
           Installment                                                                      Date
                            The due date of the last paid installment of the loan.       (CCYY-MM-                             M                M
           Date after
                                                                                            DD)
           modification
           Interest Rate
                            The interest rate in the month after loan                     Numeric
           after                                                                                                               M                M
                            modification.                                                  (6,4)
           modification
           Interest Rate                                                                    Date
                            The date that the rate lock was applied - in reference
           Lock Date for                                                                 (CCYY-MM-                             M                M
                            to modification of loan terms
           Modification                                                                     DD)
           First Payment                                                                    Date
           Due Date after   First payment due date under the modified terms              (CCYY-MM-                             M                M
           modification                                                                     DD)
           Principal and
           Interest                                                                       Currency
                            The P&I amount after modification                                                                  M                M
           Payment after                                                                   (20,2)
           modification
           Escrow
                            Existing monthly payment to escrow-after                      Currency
           Payment after                                                                                                       M                M
                            modification                                                   (20,2)
           modification
                            The dollar amount per month of the borrowers
           Monthly
                            housing expense after modification .May be used for
           Housing                                                                        Currency
                            their primary or non-primary residence. This must                                                  M                M
           Expense After                                                                   (20,2)
                            be Principal, Interest, Taxes, Insurance and
           Modification
                            Association Dues (PITIA).
           Maturity Date                                                                    Date
           after            The maturity date of the loan after modification             (CCYY-MM-                             M                M
           modification                                                                     DD)
           Principal
                            The total amount in dollars of the principal that was         Currency
           Forbearance                                                                                                          C               C
                            deferred through loss mitigation.                              (20,2)
           Amount
                            For loans where the term of the loan can be
                            extended rather than increasing the principal and
           Term after       interest payment, this is the total term of the loan          Numeric
                                                                                                                               M                M
           Modification     including any extension. For all non-extendable                (4,0)
                            loans, the extended term defaults to the original
                            term.
           Front Ratio
                                                                                          Numeric
           after            Percentage of borrower's PITIA to income ratio                                                     M                M
                                                                                           (4,2)
           modification
           Back Ratio
                            Percentage of borrower's PITIA plus debts to                  Numeric
           after                                                                                                               M                M
                            income ratio                                                   (4,2)
           modification
           Principal
                                                                                          Currency
           Write-Down       Amount of principal written-down or forgiven                                                        C               C
                                                                                           (20,2)
           (Forgiveness)
           Paydown or
           Payoff of
                            Have sub-ordinate liens been paid off or paid down?           Boolean      True/False               C               C
           Subordinate
           Liens
           Paydown or
                                                                                          Currency
           Payoff of        Amount of paydown or payoff of subordinate liens                                                    C               C
                                                                                           (20,2)
           Subordinate




Supplemental Directive 09-01                                                                                                                        Page 34
                                                                                                                                  Loan Setup for                  Official
                                                                                                                                   Trial Period                Modification
                                                                                                                    Alluvialilc    NI ith Chi to r., i         N1 a lid a tor
                \a c                                     11 ili ten                           Dat      ,, pc         V,            Codition                    (
           Liens Amount


           Max Interest
                                                                                               Number
           Rate after           Interest rate cap for the loan.                                                                           M                         M
                                                                                                (6,4)
           modification
           Length of Trial                                                                     Numeric
                                The length of the trial period                                  (3 0)                                     M                         M
           Period                                                                                 ,
           In Trial                                                                             Date
                                The date the 1st payment is due during the trial
           Payment Due                                                                       (CCYY-MM-                                    M                          0
                                period                                                          DD)
           Date
           l't Trial                                                                            Date
                                The date the first payment posted during the Trial
           Payment                                                                           (CCYY-MM-                                    M                          0
                                period                                                          DD)
           Posted Date
           VI Trial
                                This is the actual amount of the Payment received
           Payment                                                                             Currency
                                from the Borrower to the Servicer for the 1st Trial                                                       M                          0
           Received                                                                             (20,2)
                                payment.
           Amount
                C P, fi, r"'(     , 7 \11, \i ,,c1 f)( a, ion 1,   r     ,    1  • , o,,c1J,R.Fc.• ,           ,,    _            '111,1 1/%1,1   i H.' 1

           i     ,,,•::, ,tel, .i: c,tHi., do,,,,t4,,,5 , , , , I F, _i:‹44, 1 d.:,: .1t.• d tff 0                        b.                      ,4        / 14

           Step — Interest      The sequence is used to uniquely identify and order
           Rate Step            Loan Interest Rate Adjustment schedule records               Numeric (4)                                  M                          M
           Number               specific to the loan's step rate schedule.
           Step —                                                                               Date
           Payment              The date the payment will be effective.                      (CCYY-MM-                                    M                          M
           Effective Date                                                                       DD)

           Step — Note          The interest rate in the month after loan                      Numeric
                                                                                                                                          M                          M
           Rate                 modification.                                                   (6,4)
           Step — New           After modification step duration. If this step is the
           Interest Rate —      last step and will be the rate and payment effective         Numeric (4)                                  M                          M
           Step Duration        for the life of the loan, then duration is not required.
           Step —
                                P&I Amount - The amount of the principal and/or                Currency
           Principal and        interest payment due on the loan for each                                                                  M                         M
           Interest                                                                             (20,2)
                                installment, beginning on the effective date.
           Payment




Supplemental Directive 09-01                                                                                                                                             Page 35
                                       Exhibit B: HAMP Monthly Trial Data Collection Elements


                The following data elements are necessary for recording borrower payments during the trial period.

                                                             itition                   Data 'I . pt.           [V
                                                                                                       T1117%v a
                                                                                                          \ Aiio 41   ( 'ondition
           HAMP Servicer Number           A unique identifier assigned to each          Text (30)                          M
                                          Servicer that is participating in the
                                          HAMP program.
            Servicer Loan Number          The unique (for the lender) identifier        Text (30)                          M
                                          assigned to the loan by the lender that
                                          is servicing the loan.
           GSE Loan Number                A unique number assigned to each              Text (30)                          C
                                          loan by a GSE (Fannie or Freddie)
            GSE Servicer Number           The Fannie Mae or Freddie Mac                 Text (30)                          C
                                          unique Servicer identifier.
           Trial Payment Number           The number of the trial payment being       Numeric (4,0)                        M
                                          reported. The code that is used to
                                          define a single payment number that
                                          will be one of a series of payments
                                          that together will complete a loan trial
                                          payment period.
           Trial Payment Received         The actual dollar amount of the            Currency (20,2)                       M
           Amount                         payment received from the borrower
                                          to the servicer for the trial payment.
           Trial Payment Posted Date      The date the payment was posted                 Date                             M
                                          during the trial period.                   (CCYY-MM-DD)




Supplemental Directive 09-01                                                                                                        Page 36
                                                Exhibit C: Monthly Loan Activity Records


                  The following data elements are required for monthly loan activity records (LARs). Step rate attributes
                  (interest rate, rate effective date, P&I payment) will only be reported on the LAR the month before the rate
                  change is effective. The Action Code and Action Date are only reported when a loan is being removed
                  (e.g., payoff, repurchase).


                                                           voi„ i.,         we
                                                                                          nAta r            Mims ahle \ Atte,      ThIndritory
                aa                                          a                           '—                        ___a a asm       Conqiti
          HAMP Servicer Number             A unique identifier assigned to each           Text (30)                                   M
                                           Servicer that is participating in the
                                           HAMP program.
          Servicer Loan Number             The unique (for the lender) identifier         Text (30)                                    M
                                           assigned to the loan by the lender that is
                                           servicing the loan.
          Last Paid Installment Date       The due date of the last paid installment        Date                                       M
          After Modification               of the loan.                                 (CCYY-MM-DD)
          Unpaid Principal Balance After   The unpaid principal balance of a loan       Currency(20,2)                                 M
          Modification                     after the loan modification. The unpaid
                                           principal balance after modification
                                           excludes any applicable forbearance
                                           amount and can also be referred to as Net
                                           UPB Amount.
          Interest Payment                 Interest portion of the P&I remitted         Currency(20,2)                                 M
          Principal Payment                Principal portion of the P&I remitted        Currency(20,2)                                 M
          Step — Payment Effective Date    The date the payment will be effective.           Date                                      C
                                                                                        (CCYY-MM-DD)
          Step — Note Rate                 The interest rate in the month after loan    Numeric (6,4)                                   C
                                           modification.
          Step — Principal and Interest    P&I Amount - The amount of the               Currency(20,2)                                  C
          Payment                          principal and/or interest payment due on
                                           the loan for each installment, beginning
                                           on the effective date.
          Action Code                      A code reported by the lender to update        Numeric        60 (payoff)                    C
                                           the loan that indicates the action that                       65 (repurchase)
                                           occurred during the reporting period                          70 (liquidation
                                                                                                            held for sale)
                                                                                                         71 (liquidation 3`d
                                                                                                             party sale/
                                                                                                             condemnation/
                                                                                                             assigned to
                                                                                                             FHA/VA)
                                                                                                         72 (liquidated —
                                                                                                             pending
                                                                                                             conveyance)
                                                                                                         76 (Deed in Lieu)
                                                                                                         77 (Deed-in-Lieu with
                                                                                                             Jr. lien)
                                                                                                         78 (Short Sale)
                                                                                                         79 (Short Sale with Jr.
                                                                                                              Lien)
          Action Code Date                 The effective date of the action                 Date                     N/A                C
                                           associated with the action code. The         (CCYY-MM-DD)
                                           action date is required for certain action
                                           codes.




Supplemental Directive 09-01                                                                                                                     Page 37
                                                   Exhibit D
                                        HAMP Additional Data Requirements

                   Data required to be collected as specified below must be reported on a loan by loan
                   basis starting on October 1, 2009. This document does not describe all of the data
                   that the servicer must retain; it addresses only the data that must be reported.

                   Must be reported starting October 1, 2009 for transactions occurring before October
                   1 2009
                   ■ Race, ethnicity, sex of borrower and co-borrower (submission by borrower is
                      voluntary)
                   ■ Middle name of borrower and co-borrower
                   ■ Date of birth of borrower and co-borrower
                   ■ Credit score of borrower and co-borrower
                   ■ NPV Model inputs, e.g., discount rate, flag for nonstandard model, non-standard
                      re-default rate, non-standard cure rate
                   ■ Selected data on loan, borrower, and property characteristics as of origination, to
                      the extent already required by OCC or OTS to be reported under "Mortgage
                      Metrics"

                    The above fields must be collected as follows and reported starting October 1, 2009:
                       • all completed modifications;
                       • trial modifications commenced on or after July 1, 2009; and
                       • starting on October 1, 2009, loans evaluated for a modification (to be defined)
                           that do not enter trial modifications.

                    Must be reported starting October 1, 2009 (detailed definitions to be provided by June
                    1, 2009)
                    ■ Reason loans evaluated for a modification were not modified, or that trial
                        modification was not completed
                    ■ Status and disposition of eligible loans not modified, including trial mods not
                        completed
                    ■ Status and disposition of loans that were modified but failed to remain in good
                        standing because they became 90 or more days delinquent
                    ■ Second liens — flag for presence of a second lien; source of information (e.g.,
                        credit report); available terms (e.g., fixed vs. ARM; closed- vs. open-end); owner;
                        and payoff. Continuous tracking of second lien status is not required.
                    ■ Purpose of loan (e.g., home purchase, refinance, cash-out refi)
                    ■ Information about foreclosure suspension
                    ■ Information about reliance on non-borrower household income
                    ■ Flag for borrower in bankruptcy at time of modification
                    ■ Flag for borrower in loss mitigation prior to modification
                    ■ Information about involvement of a third party representing the borrower
                    ■ Information about mortgage insurance



Supplemental Directive 09-01                                                                                  Page 38
EXHIBIT
  "B"
                 Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 64 of 85




[Servicer Logo]
                                                                 You may be able to make your payments more affordable!
                                                                            Call 1.8XX.XXX.XXX for Immediate Assistance.

[Date]
[Name]
[Address 1]
[Address 2]                                                                                            [Loan number]


Dear _____________________________

Congratulations! You are approved to enter into a trial period plan under the Home Affordable Modification Program.
This is the first step toward qualifying for more affordable mortgage payments. Please read this letter so that you
understand all the steps you need to take to modify your mortgage payments.

What you need to do…
To accept this offer, you must make your first monthly “trial period payment.” To qualify for a permanent
modification, you must make the following trial period payments in a timely manner:

                                                        1st payment: $X,XXX.XX by XX/01/XX
                                                        2nd payment: $X,XXX.XX by XX/01/XX
                                                        3rd payment: $X,XXX.XX by XX/01/XX
                                                       [4th payment: $X,XXX.XX by XX/01/XX]

After all trial period payments are timely made and you have submitted all the required documents, your mortgage
will be permanently modified. (Your existing loan and loan requirements remain in effect and unchanged during the
trial period.) If each payment is not received by [mortgage servicer] in the month in which it is due, this offer will
end and your loan will not be modified under the Making Home Affordable Program.

If you have any questions or if you cannot afford the trial period payments shown above but want to remain in your
home, or if you have decided to leave your home but still want to avoid foreclosure, please call us at 1.8XX.XXX.XXXX
as we may be able to help you. (Also, please review the attached “Frequently Asked Questions.”)



Sincerely,

[Servicer Contact Person Name]
[Servicer Contact Person Title]
[Servicer Name]


Attachments: (1) Frequently Asked Questions and (2) Additional Trial Period Plan Information and Legal Notices
            Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 65 of 85



Q. What else should I know about this offer?

       If you make your new payments timely we will not conduct a foreclosure sale.
       You will not be charged any fees for this trial period plan or a permanent modification.
       If your loan is modified, we will waive all unpaid late charges.
       Your credit score may be adversely affected by accepting a trial period plan. The impact of a permanent
        modification on a credit score depends on the homeowner’s entire credit profile. For more information
        about your credit score, go to http://www.ftc.gov/bcp/edu/pubs/consumer/credit/cre24.shtm.
       You may be required to attend credit counseling.

Q. Why is there a trial period?

    The trial period offers you immediate payment relief and gives you time to make sure you can manage the lower
    monthly mortgage payment. The trial period is temporary, and your existing loan and loan requirements remain
    in effect and unchanged during the trial period.

Q. How was my new payment in the trial period determined?

    Your trial period payment is approximately 31% of your total gross monthly income, which we determined to be
    $_________ based upon the income documentation you provided. If the loan is successfully modified, your new
    payment also will be based on 31% of your gross income. In addition, if your existing payment includes mortgage
    insurance premiums, this amount will also be added to your payment. If we were able to permanently modify your
    loan today, we estimate your modified interest rate would be ___%. Your final modified interest rate may be
    different.

    The modified payment should be sufficient to pay the principal and interest as well as property taxes, insurance
    premiums and other permissible escrow fees based on our recent analysis of these costs. Your modified monthly
    payment may change if your property taxes and insurance premiums change. If you did not have an escrow
    account before, the timing of your tax and insurance bills may require that you make a payment to cover any
    such bills when they come due. This is known as an escrow shortage. Your loan has an escrow shortage of
    $_______; this can either be paid in a lump sum when the loan is modified or over the next __ months in an
    amount of $____per month in addition to your modified monthly mortgage payment. If you wish to pay the total
    shortage as a lump sum, please contact us at 1.8XX.XXX.XXXX.

Q. When will I know if my loan can be modified permanently and how will the modified loan balance
   be determined?

    Once you make all of your trial period payments on time, we will send you a modification agreement detailing the
    terms of the modified loan. Any difference between the amount of the trial period payments and your regular
    mortgage payments will be added to the balance of your loan along with any other past due amounts as
    permitted by your loan documents. While this will increase the total amount that you owe, it should not
    significantly change the amount of your modified mortgage payment as that is determined based on your total
    monthly gross income, not your loan balance.




                                                                                                            Page 2 of 4
             Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 66 of 85




Q. Are there incentives that I may qualify for if I am current with my new payments?

    Once your loan is modified, you can earn a pay-for-success incentive for every month that you make on-time
    payments beginning with the trial period payments. Depending on your modified monthly payment, you may
    accrue up to $1,000 each year for five years for a maximum of $5,000. This important benefit, which will be
    applied to your principal balance each year after the anniversary date of your first trial period payment due date,
    will help you earn equity in your home by reducing the amount that you owe. However, you must remain current
    on your loan. You will lose this benefit if your modified loan loses good standing, which means that the equivalent
    of three full monthly payments are due and unpaid on the last day of any month, at any time during this five year
    period. If you lose this benefit, you will lose all accrued, unapplied incentive payments.

    [In addition, once your loan is permanently modified, you may be eligible to have some of your principal forgiven
    on a deferred basis. So long as your modified loan remains in good standing, we will forgive $___ of the principal
    balance of your loan each year on the anniversary of your first trial period payment date for three years. You will
    lose this benefit if your modified loan loses good standing at any time during this three year period, including all
    accrued and unapplied amounts. Any principal forgiveness will be reported to the Internal Revenue Service and
    may have tax consequences. Therefore, you are advised to seek guidance from a tax professional. Please contact
    us at 1.8XX.XXX.XXXX if you do not want principal forgiveness, we may have other modification options for you.]

Q. Will my interest rate and principal and interest payment be fixed after my loan is permanently modified?

    Once your loan is modified, your interest rate and monthly principal and interest payment will be fixed for the life
    of your mortgage unless your initial modified interest rate is below current market interest rates. In that case, the
    below market interest rate will be fixed for five years. At the end of the fifth year, your interest rate may increase
    by 1% per year until it reaches a cap. The cap will equal the market rate of interest being charged by mortgage
    lenders on the day your modification agreement is prepared (the Freddie Mac Primary Mortgage Market Survey®
    rate for 30-year fixed-rate conforming mortgages). Once your interest rate reaches the cap, it will be fixed for the
    remaining life of your loan. Your new monthly payment will include an escrow for property taxes, hazard
    insurance and other escrowed expenses. If the cost of your homeowners insurance, property tax assessment or
    other escrowed expenses increases, your monthly payment will increase as well.


Q. What if I have other questions about a Home Affordable Modification that cannot be answered by my
   mortgage servicer?

    Call the Homeowner’s HOPE™ Hotline at 1-888-995-HOPE (4673). This
    Hotline can help with questions about the program and offers access to free HUD-
    certified counseling services in English and Spanish.

Q. What if I am aware of fraud, waste, mismanagement or misrepresentations affiliated with
   the Troubled Asset Relief Program?

Please contact SIGTARP at 1.877.SIG.2009 (toll-free), 202.622.4559 (fax) or www.sigtarp.gov and
 provide them with your name, our name as your servicer, your property address, loan number
and reason for escalation. Mail can be sent to: Hotline Office of the Special Inspector General for
           Troubled Asset Relief Program, 1801 L Street NW, Washington, DC 20220.




                                                                                                                 Page 3 of 4
             Case 1:19-cv-03167-ELR Document 1-1 Filed 07/11/19 Page 67 of 85



                            Additional Trial Period Plan Information and Legal Notices

The terms of your trial period plan below are effective on the day you make your first trial period payment, provided
you have paid it on or before [Month XX, 20XX]. You and we agree that:

    We will not proceed to foreclosure sale during the trial period, provided you are complying with the terms of
    the trial period plan
       Any pending foreclosure action or proceeding that has been suspended may be resumed if you are notified in
        writing that you failed to comply with the terms of the trial period plan or do not qualify for a permanent
        modification.
       You agree that the servicer will hold the trial period payments in an account until sufficient funds are in the
        account to pay your oldest delinquent monthly payment. You also agree that the servicer will not pay your
        interest on the amounts held in the account. If any money is left in this account at the end of the trial period
        plan, those funds will be deducted from amounts that would otherwise be added to your modified principal
        balance.
       The servicer’s acceptance and posting of your new payment during the trial period will not be deemed a
        waiver of the acceleration of your loan (or foreclosure actions) and related activities, and shall not constitute
        a cure of your default under your loan unless such payments are sufficient to completely cure your entire
        default under your loan.
    If your monthly payment did not include escrows for taxes and insurance, you are now required to
    do so:
       You agree that any prior waiver that allowed you to pay directly for taxes and insurance is revoked. You agree
        to establish an escrow account and to pay required escrows into that account.
    Your current loan documents remain in effect; however, you may make the trial period payment instead of the
    payment required under your loan documents:
       You agree that all terms and provisions of your current mortgage note and mortgage security instrument
        remain in full force and effect and you will comply with those terms; and that nothing in the trial period plan
        shall be understood or construed to be a satisfaction or release in whole or in part of the obligations
        contained in the loan documents.




                                                                                                                 Page 4 of 4
EXHIBIT
GSCCCA.org - Image Index                                                                               http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                              Deed Book 1 1250 Pg         10
                                           Filed and Recorded Mar-I3-2008 11:45an                                       Cniti
                                            '     2000-0027053                                                              1.1CCillBuilding
                                                Georgia Intangible Tax Paid S787.50                                            St! 210 Road
                                                                                                                                Ord.giviini,
                                                                                                                         2805
                                                                                                                           (Mania. VA 303g I


                                                                446
                                                            Jeanette Rozi r
                                            Clerk of Superior Court Dekaib Cty. Ga.
                                             1111111111111111111111111111111111101111111131111111




            After Recordation Return to:
            APPROVED FEDERAL SAVINGS BANK

            3420 HOLLAND ROAD, #107
            VIRGINIA BEACH, VA 23452


                                                           (Space Above This Lim For Recording Data)
                                                                                                                           LOAN NO.: W0001783
                                                             SECURITY DEED



                THIS SECURITY DEED ("Security Instrument") is given on FEBRUARY 29, 2000                                                 .   The grantor is
            PEREZ MOMON AND SHARON MOMON




            (-Borrower"). This Security Instrument is given to
            APPROVED FEDERAL SAVINGS BANK



             which is organized and existing under the laws of VIRGINIA                                          . and whose
             address is 1718 CORPORATE LANDING PARKWAY, VIRGINIA BEACH, VA 23454"
                                                                        ("Lender"). Borrower owes Lender the principal sum of
                                                                                                                        XXX
             TWO HUNDRED SIXTY TWO THOUSAND FOUR HUNDRED AND 00/100X X XXX XXXX X XXXX X XX XX X
                                                                                 Dollars (U.S. $ 262,400.00                ).
                                                                                                                       provides for
             This debt is evidenced by Borrower's note dated the same date as this Security Instrument ("Note"), which
                                                                                                         2030
             monthly payments, with the full debt. if not paid earlier, due and payable on MARCH 06,
             This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest. and all renewals.
             extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to
                                                                                                                                          this
             protect the security of this Security Instrument; and (c) the performance of Borrower's covenants and agreements under
                                                                                                                                                wens-
             GEORGIA-Sinol* Fimily•FNMA/MILMO UNIFORM INSTRUMENT                                                                             Faun 301
             VMP-6RIOA1moo                                                                                                                    Amended 6191
                                                                             P.M 1 OT 7                UNDER 501.014,   svirrems tuc.   FMMAV311.00T




1 of I                                                                                                                                                        1/29/2018, 10:12 AM
 GSCCCA.org - Image Index                                                                           http://
                                                                                                              search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                               Deed Book 1 1 250         Pg      1 1
                                                                                               IlmINIININONININNIININNNNIINI
                                                                                                                             successors
            Security Instrument and the Note. For this purpose, Borrower does hereby grant and convey to Lender and Lender's
            and assigns, with power of sale, the following described property located in DE KALB
            County, Georgia:
            SEE COMPLETE LEGAL DESCRIPTION DESCRIBED IN EXHIBIT "V ATTACHED HERETO AND MADE A PART
            HEREOF.




                                                                                                                                 [Sliest. City].
             which has the address of 5730 MASTERS COURT , STONE MOUNTAIN
             Georgia                 30087               gip Code) ("Property Address"),

                    TO HAVE AND TO HOLD this property unto Lender and Lender's successors and assigns, forever, together with all the
             improvements now or hereafter erected on the property, and all easements, appurtenances, and fixtures now or hereafter a part
             of the property. All replacements and additions shall also be covered by this Security Instrument. MI of the foregoing is
             referred to in this Security Instrument as the "Property."
                    BORROWER COVENANTS that Borrower Is lawfully seised of the estate hereby conveyed and has the right to grant and
             convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants and will
             defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.
                    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
             variations by jurisdiction to constitute a uniform security instrument covering real property.
                    UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                    1. Payment of Principal and Interest Prepayment and Late Charges. Borrower shall promptly pay when due the
             principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
                                                                                                                                            to
                    2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay
             Lender on the day monthly payments arc due under the Note, until the Note is paid in MIL a sum ("Funds") for: (a) yearly taxes
                                                                                                                           leasehold payments
             and assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly
             or ground tents on the Property, if any; (c) yearly hazard or property insurance premiums; (d) yearly flood insurance premiums,
                                                                                                                                          with
              if any; (e) yearly mortgage insurance premiums, if any; and (I) any sums payable by Borrower to Lender, in accordance
             the provisions of paragraph 8, in lieu of the payment of mortgage insurance premiums. These items are called "Escrow Items."
             Lender may, at any time, collect and bold Funds in an amount not to exceed the maximum amount a lender for a federally
              related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement Procedures Act of
             1974 as amended from rime to time, 12 U.S.C. Section 2601 et seq. ("RESPA"), unless another law that applies to the Funds
              sets a lesser amount. If so, Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser
                                                                                                                                      amount.

              Lender may estimate the amount of Funds due an the basis of current data and reasonable estimates of expenditures of future
              Escrow Items or otherwise in accordance with applicable law.
                    The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
              (including Lender, if Lender is such an institution) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
               Escrow Items. Lender may not charge Borrower for holding and applying the Funds, annually analyzing the escrow account,
                                                                                                                                            or
                                                                                                              law permits Lender to make such
              verifying the Escrow Items. unless Lender pays Borrower interest on the Funds and applicable
              a charge. However. Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service
              used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an agreement is made or
              applicable law requires intent to be paid, Lender shall not be required to pay Borrower any interest or earnings on the Funds.
               Borrower and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower,
              without charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each
               debit to the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
                     if the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to Borrower
               for the excess Funds in accordance with the requirements of applicable law. If the amount of the Funds held by Lender at any
               time is not sufficient to pay the Escrow Items when due. Lender may so notify Borrower in writing, and, in such casein Borrower
                                                                                                                                        .
               shall pay to Lender the amount neePseary to make up the deficiency. Borrower shall make up the deficiency in no more
               twelve monthly payments, at Lender's solo
                                                                          Pow: 2 en7                                          Form 30        190




loft                                                                                                                                               1/29/2018, 10:12 AM
 GSCCCA.org - Image Index                                             http://search.gsceca.orgamaging/HTML5Viewer.aspx?id=990984&k...


                                                                  Deed Book 1 1250 Pg          12
                                                                  111M11111111111111111111INIMINIIIIII11141


                                             EXHIBIT "A"

                     All that tract or parcel or land lying and being in Land 745L
                     65 or the 16th District of Dekalb County, Georgia and being
                     Loi. 3. 'the Southland Subdivision, Unit 17.I, as pec Plat
                     recorded in Plat Book 90. Page 70, Dekalb County, Georgia
                     Records, to which reference is hereby made for the purpose of
                     InCotDocatin0 the uamc herein.




1 of 1                                                                                                          1/29/2018, 10:12 AM
 GSCCCA.org - Image Index
                                                                                                         http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                                     Deed Book 1 1 250 Pg                  13
                                                                                                    11111111111111111111111111111111111111111111111111
                   Upon payment in full of all sums secured by this Security instrument, Lender shall promptly refund to Borrower any
            Funds held by Lender. If, under paragraph 21, Lender shall acquire or sell the Property, Lender, prior to the acquisition or sale
            of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit against the sums secured by
            this Security Instrument.
                   3. Application of Payments. Unless applicable law provides otherwise, all payments received by Lender under paragraphs
            1 and 2 shall be applied: rust, to any prepayment charges due under the Note; second, to amounts payable under paragraph 2:
            third, to interest due: fourth, to principal due; and last, to any late charges due under the Note.
                   4. Charges; Liens. Borrower shall pay all taxes. assessments, charges, fines and impositions attributable to the Property
            which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any. Borrower shall pay
            these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower shall pay them on time directly
            to the person owed payment. Borrower shall promptly thrnish to Lender all notices of amounts to be paid under this paragraph.
            If Borrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing the payments.
                   Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a) agrees in
             writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good faith the lien
             by, or defends against enforcement of the lien in. legal proceedings which in the Lender's opinion operate to prevent the
            enforcement of the lien; or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to
             this Security Instrument. If Lender determines that any part of the Property is subject to a lien which may attain priority over
             this Security Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
             more of the actions set forth above within 10 days of the giving of notice.
                   S. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
             Property insured against loss by fire, hazards included within the term "extended coverage" and any other hazards, including
             floods or flooding, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the periods
             that Lender requires. The Insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's approval
             which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, Lender may, at Lender's
             option, obtain coverage to protect Lender's rights in the Property in accordance with paragraph 7.
                    All insurance policies and renewals shall be acceptable to Lender and shall include a standard mortgage clause. Lender
             shall have the right to hold the policies and renewals. If Lender requires, Borrower shall promptly give to Lender all receipts of
             paid premiums and renewal notices. In the event of loss. Borrower shall give prompt notice to the insurance carrier and Lender.
             Lender may make proof of loss if not made promptly by Borrower.
                    Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair of the
             Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the restoration or
             repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the sums
             secured by this Security Instrument, whether or not then due, with any excess paid to Borrower. If Borrower abandons the
              Property, or does not answer within 30 days a notice from Lender that the Insurance carrier has offered to settle a claim, then
              Lender may collect the insurance proceeds. Leader may use the proceeds to repair or restore the Property or to pay sums
             secured by this Security Instrument, whether or not then due. The 30-day period will begin when the notice is given.
                    Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
              postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of the payments. If Under
             paragraph 21 the Property is acquired by Lender, Borrower's right to any insurance policies and proceeds resulting from
             damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security Instrument
             immediately prior to the acquisition.
                    6. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan Application;
             Leaseholds. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within sixty days after the
              execution of this Security Instrument and shall continue to occupy the Property as Borrower's principal residence for at least one
              year after the date of occupancy, unless Lender otherwise agrees in writing, which consent shall not be unreasonably withheld,
              Or unless extenuating circumstances exist which arc beyond Borrower's control. Borrower shall not destroy, damage or impair
              the Property. allow the Property to deteriorate, or commit waste on the Property. Borrower shall be in default if any forfeiture
              action or proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
              Property or otherwise materially impair the lien created by this Security Instrument or Lender's security interest. Borrower may
              cure such a default and reinstate, as provided in paragraph 18, by causing the action or proceeding to be dismissed with a ruling
              that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest in the Property or other material
              impairment of the lien created by this Security Instrument or Lender's security interest. Borrower shall also be in default if
              Borrower, during the loan application process, gave maternally false or inaccurate information or statements to Lender (or failed
              to provide Lender with any material information) in connection with the loan evidenced by the Note, including, but not limited
              to, representations concerning Borrower's occupancy of the Property as a principal residence. If this Security Instrument is on a
              leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee title to the Property e
              leasehold and the fee fide shall not merge unless Lender agrees to the merger in writing.                                    inmsl
                                                                              Pais 3 of                                               Kum 301




1 of 1                                                                                                                                                   1/29/2018, 10:12 AM
 GSCCCA.org - Image Index
                                                                                                     http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                                  Deed Book 1 1 250         Pg        14
                                                                                                 11111111111111111111111111111111111111111M111111
                  7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements contained in
            this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the Property (such as a
            proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations), then Lender may do and
            pay for whatever is necessary to protect the value of the Property and Lender's rights in the Property. Lender's actions may
            include paying any sums secured by a lien which has priority over this Security Instrument, appearing in court, paying
            reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may take action under this paragraph
            7, Lender does not have to do so.
                  Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
            Security Instrument. Unless Borrower, and Lender agree to other terms of payment, these amounts shall bear interest from the
            date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower requesting
            payment.
                  8. Mortgage Insurance. If Lender required mortgage insurance as a condition of making the loan secured by this Security
            Instrument, Borrower shall pay the premiums required to maintain the mortgage insurance in effect. If, for any reason, the
            mortgage insurance coverage required by Lender lapses or ceases to be in effect, Borrower shall pay the premiums required to
            obtain coverage substantially equivalent to the mortgage insurance previously in effect, at a cost substantially equivalent to the
            cost to Borrower of the mortgage insurance previously in effect, from an alternate mortgage insurer approved by Lender. If
            substantially equivalent mortgage insurance coverage is not available, Borrower shall pay to Lender each month a sum equal to
            one-twelfth of the yearly mortgage insurance premium being paid by Borrower when the insurance coverage lapsed or ceased to
            be in effect. Lender will accept, use and retain these payments as a loss reserve in lieu of mortgage insurance. Loss reserve
            payments may no longer be required, at the option of Lender, If mortgage insurance coverage (in the amount and for the period
            that Lender requires) provided by an insurer approved by Lender again becomes available and is obtained. Borrower shall pay
            the premiums required to maintain mortgage insurance in effect, or to provide a loss reserve, until the requirement for mortgage
            insurance ends in accordance with any written agreement between Borrower and Lender or applicable law.
                  9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall give
            Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
                  10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
            condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned and
            shall be paid to Lender.
                   In the event of a total taking of the Property, the proceeds shall be applied to the sums secured by this Security Instrument,
             whether or not then due, with any excess paid to Borrower. In the event of a partial taking of the Property in which the fair
             market value of the Property immediately before the taking is equal to or greater than the amount of the sums secured by this
             Security Instrument immediately before the taking, unless Borrower and Lender otherwise agree in writing. the sums secured by
             this Security Instrument shall be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total
            amount of the sums secured immediately before the taking, divided by (b) the fair market value of the Property immediately
            before the taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
             market value of the Property immediately before the taking is less than the amount of the sums secured immediately before the
            taking, unless Borrower and Lender otherwise agree in writing or unless applicable law otherwise provides, the proceeds shall
             be applied to the sums secured by this Security Instrument whether or not the sums are then due.
                  If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to make an
            award or settle a claim for damages, Borrower fails to respond to Lender within 30 days after the date the notice is given,
            Lender is authorized to collect and apply the proceeds. at its option, either to restoration or repair of the Property or to the sums
            secured by this Security Instrument, whether or not then due.
                   Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
             postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
                  11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modification
             of amortization of the sums secured by this Security Instrument granted by Lender to any successor in interest of Borrower shall
            not operate to release the liability of the original Borrower or Borrower's successors in interest. Lender shall not be required to
             commence proceedings against any successor in interest or refuse to extend time for payment or otherwise modify amortization
             of the sums secured by this Security Instrument by reason of any demand made by the original Borrower or Borrower's
            successors in interest. Any forbearance by Lender in exercising any right or remedy shall not be a waiver of or preclude the
             exercise of any right or remedy.
                  12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements of this
             Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
             paragraph 17. Borrower's covenants and agreements shall be joint and several, My Borrower who co-signs this Security
             Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that
             Borrower's interest in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay the sums
             secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to extend, modify, forbear or
             make any accommodations with regard to the terms of this Security Instrument or the Note without that Borrower's consent,94_
                                                                                                                                    init.ols:   '
                                                                         NOa of 7                                                Form 301




1 of 1                                                                                                                                              1/29/2018, 10:12 AM
 GSCCCA.org - Image Index
                                                                                                      http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                                   Deed Book 1 1 250 Pg                   15
                                                                                                  111111 N1111111111111111111111111111111111111111111

                   13. Loan Charges. If the loan secured by this Security Instrument is subject to a law which sets maximum loan charges,
            and that law is finally interpreted so that the interest or other loan charges collected or to be collected in connection with the
            loan exceed the permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge
            to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted limits will be refunded to
            Borrower. Lender may choose to make this refund by reducing the principal owed under the Note or by making a direct
            payment to Borrower. If a refund reduces principal, the reduction will be treated as a partial prepayment without any
            prepayment charge under the Note.
                   14. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by mailing
            it by first class mail unless applicable law requires use of another method. The notice shall be directed to the Property Address
            or any other address Borrower designates by notice to Lender. Any notice to Lender shall be given by first class mail to
             Lender's address stated herein or any other address Lender designates by notice to Borrower. Any notice provided for in this
             Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided in this paragraph.
                   15. Governing Law; Severability. This Security Instrument shall be governed by federal law and the law of the
             jurisdiction in which the Property is located. In the event that any provision Or clause of this Security Instrument or the Note
             conflicts with applicable law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be
             given effect without the conflicting provision. To this end the provisions of this Security Instrument and the Note are declared
             to be severable.
                   16. Borrower's Copy, Borrower shall be given one conformed copy of the Note and of this Security Instrument.
                   17. Transfer of the Property or a Beneficial Interest in Borrower. If all or arty part of the Property or any interest in it
             is sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without
             Lender's prior written consent, Lander may, at its option, require immediate payment in full of all sums secured by this
             Security Instrument. However, this option shall not be exercised by Lender if exercise is prohibited by federal law as of the date
             of this Security Instrument.
                    If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of not
             less than 30 days from the date the notice is delivered or mailed within which Borrower must pay all sums secured by this
             Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedies
              permitted by this Security Instrument without further notice or demand on Borrower.
                    18. Borrower's Right to Reinstate. If Borrower meets certain conditions, Borrower shall have the right to have
             enforcement of this Security Instrument discontinued at any time prior to the earlier of: (a) 5 days (or such other period as
              applicable law may specify for reinstatement) before sale of the Property pursuant to any power of sale contained in this
              Security Instrument; or (b) entry of a judgment enforcing this Security Instrument. Those conditions are that Borrower: (a) pays
              Lender all sums which then would be due under this Security Instrument and the Note as if no acceleration had occurred; (b)
              cures any default of any other covenants or agreements; (c) pays all expenses incurred in enforcing this Security Instalment,
              including, but not limited to, reasonable attorneys' fees; and (d) takes such action as Lender may reasonably require to assure
              that the lien of this Security Instrument. Lender's rights in the Property and Borrower's obligation to pay the sums secured by
              this Security Instrument shall continue unchanged. Upon reinstatement by Borrower, this Security Instrument and the
              obligations secured hereby shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall
              not apply in the case of acceleration under paragraph 17.
                    19. Sale of Note; Change of Loan ServIcer. The Note or a partial interest in the Note (together with this Security
              Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change in the entity (known
              as the "LOA Servicer") that collects monthly payments due under the Note and this Security Instrument. There also may be one
              or more changes of the Loan Services unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be
              given written notice of the change in accordance with paragraph 14 above and applicable law, The notice will state the name and
              address of the new Loan Servicer and the address to which payments should be made. The notice will also contain any other
              information required by applicable law.
                    20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any
              Hazardous Substances on or in the Property. Borrower shall not do, nor allow anyone else to do. anything affecting the
              Property that is in violation of any Environmental Law. The preceding two sentences shall not apply to the presence, use, or
              storage on the Property of small quantities of Hazardous Substances that are generally recognized to be appropriate to normal
              residential uses and to maintenance of the Property.
                    Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
              governmental or regulatory agency or private party involving the Properly and any Hazardous Substance or Environmental Law
              of which Borrower has actual knowledge. If Borrower learns, or is notified by any governmental or regulatory authority, that
              any removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take
              all necessary remedial actions in accordance with Envitonntental Law.
                                                                                                                                              0 4'
                                                                                                                                       10.11.171A"'
                                                                             P•pe 5 of a                                           Farm 5017 9190




1 of 1                                                                                                                                                  1/29/2018, 10:13 AM
 GSCCCA.org - Image Index                                                                            http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                                 Deed Book 11250          Pg       16
                                                                                                IM1111111111111111111111111111111111111111111
                    As used in this paragraph 20, "Hazardous Substances" arc those substances defined as toxic or hazardous substances by
              Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
             pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. As used in
             this paragraph 20, "EnvirCaunental Law" means federal laws and laws of the jurisdiction where the Property is located that
              relate to health, safety or environmental protection.
                    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
                    21. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's breath
              of any covenant or agreement in ibis Security Instrument (but not prior to acceleration under paragraph 17 unless
              applicable law provides otherwise)., The notice shall specify: (a) the default; (b) the action required to cure the default;
              (c) a date, not less than 30 days from the date the notice is given to Borrower. by which the default must be cured; and
              (d) that failure to cure the default on or before the date specified in the notice may result in acceleration of the sums
             Secured by this Security Instrument and sale of the Property. The notice shall further inform Borrower of the right to
              reinstate after acceleration and the right to bring a court action to assert the non-existence of a default or any other
              defense of Borrower to acceleration and sale. If the default is not cured on or before the date specified in the notice,
              Lender, at its option, may require immediate payment in full of all sums secured by this Security Instrument without
              further demand and may invoke the power of sale granted by Borrower and any other remedies permitted by applicable
              law. Borrower appoints Lender the agent and attorney-in-fact for Borrower to exercise the power of sale. Lender shall be
              entitled to collect all expenses incurred in pursuing the remedies provided in this paragraph 21, including, but not limited
              to, reasonable attorneys' fees and costs of title evidence.
                    If Lender invokes the power of sale, Lender shall give a copy of a notice of sale to Borrower in the manner provided
             In paragraph 14 and shall give notice of sale by public advertisement for the time and in the manner prescribed by
             applicable law. Lender, without further demand on Borrower, shall sell the Property at public auction to the highest
             bidder at the time and place and under the terms designated in the notice of sale in one or more parcels and in any order
             Lender determines. Lender or its designee may purchase the Property at any sale.
                    Lender shall convey to the purchaser indefeasible title to the Property, and Borrower hereby appoints Lender
             Borrower's agent and attorney-in-fact to make such conveyance. The recitals in the Lender's deed shall be prima fade
             evidence of the truth of the statements made therein. Borrower covenants and agrees that Lender shall apply the proceeds
             of the sale in the following order: (a) to all expenses of the sale, including, but not limited to, reasonable attorneys' fees;
             (b) to all sums secured by this Security Instrument; and (c) any excess to the person or persons legally entitled to it. The
             power and agency granted are coupled with an interest, are irrevocable by death or otherwise and are cumulative to the
             remedies for collection of debt as provided by law.
                    If the Property is sold pursuant to this paragraph 21, Borrower, or any person holding possession of the Property
             through Borrower, shall immediately surrender possession of the Property to the purchaser at the sale. If possession is
             not surrendered, Borrower or such person shall be a tenant holding over and may be dispossessed in accordance with
             applicable law.
                   22. Release. Upon payment of all sums secured by this Security Instrument, Lender shall cancel this Security Instrument
             without charge to Borrower. Borrower shall pay any recordation costs.
                   23. Waiver or Homestead. Borrower waives all rights of homestead exemption in the Property.
                   24. Assumption not a Norodom. Lender's acceptance of an assumption of the obligations of this Security Instrument and
             the Note, and any release of Borrower in connection therewith, shall not constitute a novadon.


                    25. Security Deed. This conveyance is to be construed under the existing laws of the State of Georgia as a deed passing
             title, and not as a mortgage, and is intended to secure the payment of all sums secured hereby.
                    26. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with this
             Security Instrument, the covenants and agreements of each such rider shall be incorporated into and shall amend and supplement
             the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
             [Check applicable box(es)1
             ED Adjustable Rate Rider        =I Condominium Rider               =  1-4 Family Rider
                     Graduated Payment Rider EU Planned Unit Development Rider  CD Biweekly payment Rider
                     Balloon Rider           ED Rate Improvement Rider          =  Su-Lood Horne Rider
             L.....1 Maris) [specify]
                     Waiver of Borrower's Rights and Closing Attorney's Affidavit.



                                                                         Pape cPtt                                             Form 3011   90




1 of 1                                                                                                                                            1/29/2018, 10:13 AM
GSCCCA.org - Image Index                                                                      http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                     Deed Book 11250 Pg                   17
                                                                                    1111111111111111111111111111111111111N111111111111
                  BORROWER ACCEPTS AND AGREES to the terms and covenants contained in this Security Instrument and in any
            rider(s) executed by Borrower and recorded with it. IN WITNESS WHEREOF, Borrower has signed and sealed this Security
            Instrument.
            Signed, sealed and delivered in the presence of:




                                                                                     4 (Aliertert----
                                                                             PEREZ MOMON                                        (Seal)
                                                                                                                              -Borrower

                                                                                      (.14. 6-14(1)")0)
                                                                                                                                (Seal)
                                                                             SHARON MOMON                                     -Borrower


                                                                 (Seal)                                                        (Seal)
                                                               -Borrower                                                     -Borrower




                                                                     Pope 7 of 7                                       Penn 3011 9790




1 of 1                                                                                                                                    1/29/2018, 10:13 AM
GSCCCA.org - Image Index                                                                             ://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                           Deed Book 11250           P        18
                                                                                           Ifill111111111111111111111111111111111111111111




                               PLANNED UNIT DEVELOPMENT RIDER
                                                        LOAN NO.: W0001783
                       THIS PLANNED UNIT DEVELOPMENT RIDER is made this                                     29th day of
                  FEBRUARY, 2000                                                    , and is incorporated into and shall be
                  deemed to amend and supplement the Mortgage, Deed of Trust or Security Deed (the "Security
                  Instrument") of the same date, given by the undersigned (the "Borrower") to secure Borrower's Note to
                  APPROVED FEDERAL SAVINGS BANK
                                                                                                                        (the
                   "Lender") of the same date and covering the Property described in the Security Instrument and located at:


                                            5730 MASTERS COURT, STONE MOUNTAIN, OA 30087
                                                                  (Property Address)
                   The Property includes, but is not limited to. a parcel of land improved with a dwelling, together with other
                   such parcels and certain common areas and facilities, as described in

                   COVENANTS, CONDITIONS AND RESTRICTIONS
                   (the "Declaration").    The Property      is a part of a planned unit development known as
                                                                THE SOUTHLAND
                                                          (Name of Planned Unit Development]
                   (the "PUD"). The Property also includes Borrower's interest in the homeowners association or equivalent
                   entity owning or managing the common areas and facilities of the PUP (the "Owners Association") and the
                   uses, benefits and proceeds of Borrower's interest.
                         PIM COVENANTS. In addition to the covenants and agreements made in the Security Instrument,
                   Borrower and Lender further covenant and agree as follows:
                         A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the POD'S
                   Constituent Documents. The "Constituent Documents" are the: (i) Declaration; (ii) articles of
                   incorporation, trust instrument or any equivalent document which creates the Owners Association; and (iii)
                   any by-laws or other rules or regulations of the Owners Association. Borrower shall promptly pay, when
                   due, all dues and assessments imposed pursuant to the Constituent Documents.




                   MULTISTATE PUP RIDER - Single Family - Fannin Mae/Freddie Mac UNIFORM INSTRUMENT
                   1/MP-7U 19705)                                                                                Form 3150 9190
                                                                     hog. , 013       UNDER SUPPORT SYSTEMS lat. ADS-3160.505 Mini




1 of 1                                                                                                                                        1/29/2018, 10:13 AM
 GSCCCA.org - Image Index
                                                                                                 http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                             Deed Book 11250              Pg       19
                                                                                            I 1111111111111111111111111111111111111111111M1111




                         B. Hazard Insurance. So long as the Owners Association maintains, with a generally accepted
                   insurance carrier, a 'master" or "blanket" policy insuring the Property which is satisfactory to Lender and
                   which provides insurance coverage in the amounts, for the periods, and against the hazards Lender
                   requires, including fire and hazards included within the term "extended coverage," then:
                             (i) Lender waives the provision in Uniform Covenant 2 for the monthly payment to Lender of
                   the yearly premium installments for hazard insurance on the Property; and
                             (ii) Borrower's obligation under Uniform Covenant 5 to maintain hazard insurance coverage on
                   the Property is deemed satisfied to the extent that the required coverage Is provided by the Owners
                   Association policy.
                         Borrower shall give Lender prompt notice of any lapse in required hazard insurance coverage
                   provided by the master or blanket policy.
                         In the event of a distribution of hazard insurance proceeds in lieu of restoration or repair following a
                   loss to the Property, or to common areas and facilities of the PUD, any proceeds payable to Borrower are
                   hereby assigned and shall be paid to Lender. Lender shall apply the proceeds to the sums secured by the
                   Security Instrument, with any excess paid to Borrower.
                         C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to insure that
                   the Owners Association maintains a public liability insurance policy acceptable in form, amount, and
                   extent of coverage to Lender.
                         D. Condemnation. The proceeds of any award or claim for damages, direct or consequential,
                   payable to Borrower in connection with any condemnation or other taking of all or any part of the Property
                   or the common areas and facilities of the PUD. or for any conveyance in lieu of condemnation, are hereby
                   assigned and shall be paid to Lender. Such proceeds shall be applied by Lender to the sums secured by the
                   Security Instrument as provided in Uniform Covenant 10.
                         E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's
                   prior written consent, either partition or subdivide the Property or consent to:
                             (i) the abandonment or termination of the PUD, except for abandonment or termination required
                   by law in the case of substantial destruction by fire or other casualty or in the case of a taking by
                   condemnation or eminent domain;
                             (ii) any amendment to any provision of the -Constituent Documents" if the provision is for the
                   express benefit of Lender;
                             (iii) termination of professional management and assumption of self-management of the Owners
                   Association; or
                             (iv) any action which would have the effect of rendering the public liability insurance coverage
                   maintained by the Owners Association unacceptable to Lender.


                                                                                                                      mitiew
                                                                                                                  Form 3159 9190

                                                                      Papt 2 Of




1 of 1                                                                                                                                           1/29/2018, 10:13 AM
 GSCCCA.org - Image Index                                                                  http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...


                                                                                       Deed Book 11250          Pg       20
                                                                                      1111111111111M11111111111111111111111111111111




                         F. Remedies. If Borrower does not pay PUD dues and assessments when due, then Lender may pay
                   them. My amounts disbursed by Lender under this paragraph F shall become additional debt of Borrower
                   secured by the Security Instrument. Unless Borrower and Lender agree to other terms of payment, these
                   amounts shall bear interest from the date of disbursement at the Note rate and shall be payable, with
                   interest, upon notice from Lender to Borrower requesting payment.

                   BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this PUD
                   Rider.




                            44,10
                                21-'•                        (Seal)      •        'A)       ary14.1 "
                   PEREZ MOM ON
                                                                                                                     (Seal)
                                                            -Borrower   SHARON MOMON                              -Borrower




                                                             (Seal)                                                  (Seal)
                                                            -Borrower                                             -Borrower

                                                             (Seal)                                                  (Seal)
                                                            -Borrower                                             -Borrower


                                                             (Seal)                                                  (Seal)
                                                            -Borrower                                            -Borrower
                                                                                                         Form 3150 9/90




1 of 1                                                                                                                                 1/29/2018, 10:13 AM
 GSCCCA.org - Image Index                                                                                             http://search.gsceca.org/Imaging/HTML5Viewer.aspx?id=990984
                                                                                                                                                                                 &k...


                                                                                                                   Deed Book 11250 Pp              21

              GEORGIA -
                                                                                                                                            N NO.: W0001783
              GRANTOR: pEREZ MOMON AND SHARON MOMON

              LENDER: APPROVED FEDERAL SAVINGS RANK                                                                         Jeanette Eon r
                                                                                                                Clerk of Superior Court Dekaib Cty. Ga.
                                                                                                                  1111111111111111111111111111111111IBMINIIII
              DATE OF SECURITY DEED: FEBRUARY Z9, zoop



                                                               WAIVER OF BORROWER'S RIGHTS
              BY EXECUTION OF THIS PARAGRAPH, GRANTOR
              ACCELERATE THE DEBT AND THE POWER OF ATTORN   EXPRESSLY: (1) ACKNOWLEDGES THE RIGHT TO
              BY NONJUDICIAL FORECLOSURE UPON DEFAULT BYEY GIVEN HEREIN TO LENDER TO SELL THE PREMISES
              WITHOUT ANY NOTICE OTHER THAN SUCH NOTICE AS GRANTOR WITHOUT ANY JUDICIAL HEARING AND
             HEREOF; 12) WAIVES ANY AND ALL RIGHTS WHICH     IS REQUIRED TO BE GIVEN UNDER THE PROVISIONS
             FOURTEENTH AMENDMENTS TO THE CONSTITUTION OF GRANTOR MAY HAVE UNDER THE FIFTH AND
                                                             THE
             THE CONSTITUTION FOR THE SEVERAL STATES, OR BY REASONUNITED STATES. THE VARIOUS PROVISIONS OF
             AND TO JUDICIAL HEARING PRIOR TO THE EXERCIS            OF ANY OTHER APPLICABLE LAW TO NOTICE
             PROVIDED TO LENDER, EXCEPT SUCH NOTICE AS IS   E  BY  LENDER OF ANY RIGHT OR REMEDY HEREIN
             (3) ACKNOWLEDGES THAT GRANTOR HAS READ THIS    SPECIFIC ALLY REQUIRED TO BE PROVIDED HEREOF
             AND ALL QUESTIONS REGARDING THE LEGAL EFFECT  DEED AND SPECIFICALLY THIS PARAGRAPH AND ANY;
             EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS       OF SAID DEED AND ITS PROVISIONS HAVE BEEN
                                                          BEEN AFFORDED AN OPPORTUNITY TO CONSULT WITH
             COUNSEL OF GRANTOR'S CHOICE PRIOR TO EXECUTING
             OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN    THIS DEED; (4) ACKNOWLEDGES THAT ALL WAIVER
                                                            MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY     S
             BY GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSA
             HEREOF ARE INCORPORATED INTO AND MADE A PART        CTION; AND   (5) AGREES THAT THE PROVISI ONS
                                                           OF THE SECURITY DEED.
                     READ AND AGREED BY GRANTOR:

              - ,Sletied, Sealed and delivered In the presence of:
                                                           0 0111111D/00
                                                                                                       'ce,,,, ,to,7107t,
                                                                                                          MOMON
                                                                                                                                                        (Seal)
                                                                                                                                                       -Gramor

                  )                                                             ••,' 0 .,;i. ill   A, ,,,i7,6-)
                                                                                                            . on             -.),,--)
                                                               :,              4f,A                                                                     (Seel)

                 AUL-
                 -            J („„6ta ,i,             '            41i4-' DEC 'C'''.1: 4 '.-

                                                                      t ie
                                                                            03        i 4.
                                                                             l&fitoel :4
                                                                                                 RON MOMON
                                                                                                                                                       -Grantor

                                                                                                                                                        (Seal)
                                                                                                                                                      -Grantor
                                                                 VI'     471V :.,So               1
                                                                                                  ,'
                                                               L_                                                                                       (Seal)
                                                                      41
                                                                       #1
                                                                        /hisIli°                                                                      'Grantor
                                                                             ara•raim4rianireinr,3i4e,".

                                                           CLOSING ATTORNEY'S AFFIDAVIT
               Before the undersigned attesting
           been first duly sworn according to law, officer personally appeared the undersigned closing attorney, who,
                                                   states under oath as follows:                                      having
                 In closing the above loan, but prior to the execution of the Deed to Secure
            Rights" by the Borrower(s), I reviewed with and                                    Debt and "Waiver of the Borrower's
                                                               explained to the Borrower(s) the terms and
            to Secure Debt and particularly the provisions thereof                                          provisions of the Deed
           nonjudloler foreclosure under a power of sate, together     authorizin g! the Lender to sell the secured
            Borrower(s) of Borrower's rights under the Constitution of with the 'Waiver of Borrower's Rights" andproperty      by a
                                                                                                                       informed the
           States to notice and a judicial hearing prior to such foreclosuthe State of Georgia and the Constitution of    the United
            contractual waiver by Borrower(a) of Borrower's rights. After   re in the absence of a knowing, intentional and willing
                                                                                said review with
           Borrower(s) executed the Deed to Secure     Debt and "Waiver of Borrower's Rights." and explanation to Borrower(s),
                 Based on said review with End explanat
           intentionally and willingly executed the waiver ion    the. Borrower's), it is my opinion that Borrowers) knowing
                                                            of Borrower's constitutional rights to notice                         ly,
           to any such nonjudiciaf foreclosunk,, ,                                                        and judicial hearing prior

           Sworn to and subscribed before                              ••ILPtio"
                                                           "            ... `.
                                                                               t,;;'
                                                                                  46. 40 'A
                                                           ,t( 7.4'
                                                                       C                                                      on the date set forth above.
                                                                        C3
                                                                                         J.::•4
                              j       )04,11-7=6rt4
                                                                                                                                             Closing Attorney

                                                                                       •
                                                     •••-FORECLOSURE CLOSING DISCLOSURE
               0.C.G.A. Section 7-1-1014(3) requires that we inform
          documents that you sign in connection with obtaining a you that if you fall to meet any condition or term of the
                                                                  mortgage loan you navy lose the property that Wires as
          collateral for the mortgage man through foreclosure,


             117-42,
           pER         OMOn
                                                                                                          (41 7 h 4rxr)64.L.1
                                                                                              SHARON MOMON




          UNDER SUPrORT SYSTEMS INC. GII.O,CA WINN
                                                                                                                                                        1/94




1 of 1                                                                                                                                                            1/29/2018, 10:14 AM
EXHIBIT
3SCCCA.org - Image Index                                                              hftp://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=990984&k...

                                                                                          Deed Book 11250 Pg          22
                                                                                       Filed and Recorded Mar-13-20¢0011:45ao
                                                                                             2000-0027054




                                                                                                          eanette Rozi r
                                                                                        Clerk of Superior Court Dekalb Cty. ha.
                                                                                         1111111111111111111111N1111111111111111111111111111111

                                                                                                                       CAW. 1. STII:MEL,
                                                                                                                                  i3uilding
                                                                                                                             Suite 210
                                                                                                                       2835 Brzlodywina Road
                                                                                                                         Atlanta, CP 33341
                                                  TRANSFER AND ASSIGNMENT


                 For valuable consideration in hand paid, receipt whereof is hereby acknowledged, APPROVED
                 FEDERAL SAVINGS BANK, Grantor, does hereby set over, transfer and assign unto
                 APPROVED FINANCIAL CORP., 1716 Corporate Landing Parkway, Virginia Beach, Virginia
                 23454,'Grantee, his/their heirs, executors, administrators or assigns, all of his/their right, title and
                 interest in and to that certain mortgage or trust deed, together with the note it was given to secure,
                 executed

                 by   Po-rC       L     )( no v,•1.01,-.. Cl               S   V if vD 1.--1      n it


                 to APPROVED FEDERAL SAVINGS BANK , dated the ;PP -day of                              Fe k?       v         , 20 0 q

                 And duly recorded in the Office of the Clerk of Court for            —0-e          I L            County, State of

                 Georgia, in Deed Book           , Page

                 Witness my/our hand and seal this (AN )                04 66) 3 -000


                                                          APPROVED FEDERAL SAVINGS BANK.,

                                                          By
                                                                     Eric Yeakel,

                  State of Virginia
                  City of Virginia Beach                           (corporate seal)

                                                                                                              Eric
                  Before me, a Notary Public in and for the State and City aforesaid, personally appeared
                                                                                                              law,
                  Yeakel, of APPROVED FEDERAL SAVINGS BANK, who, being duly sworn according to
                                                                                                  for the purposes
                  did depose and say that the foregoing Transfer and Assignment was duly executed
                  and consideration therein expressed.
                                                               (
                  Sworn to and subscribed before me this

                  My commission expires:
                                                            Notary Public




                                                                                                                                                  1/29/2018, 10:14 AM
 1 of 1
EXHIBIT
  “E 99
GSCCCA.org - Image Index                                                                                            http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=58055999...




                                                                                  2010122202            DEED BOOK       22058 Pg 722
                                                                                                                             Filed and Recorded:
                                                                                II 11111 111
                                                                                                                           712812010 9:54:32 AM
                                                                                                                               Linda Carter
                                                                                                                          Clerk of Gaperior Coort
                                                                                                                         DeKalb County, Georgia




               Recording Requested By: SELECT PORTFOLIO SERVICING, INC.
               When Recorded Return To: Bill Koch Select Portfolio Servicing, Inc. 3815 South West Temple, Salt Lake City, Ut
               84115

                                                                                                                         1111111111111111111111N1111111
                                               CORPORATE ASSIGNMENT OF MORTGAGE
               DeKalb, Georgia SELLER'S SERVICING 8: 8785185227 "MOWN"
               INVESTOR 8: 969
               Prepared By: BILL KOCH, SELECT PORTFOLIO SERVICING, INC. 3815 SOUTH WEST TEMPLE, SALT LAKE
               CITY, UT 84115

               Assignment Prepared on: July 7th, 2010.

               Assignor: EQUICREDIT CORPORATION OF AMERICA BY ITS ATTORNEY-IN-FACT SELECT PORTFOLIO
               SERVICING, INC. F/K/A FAIRBANKS CAPITAL CORP. at C/O SELECT PORTFOLIO SERVICING, INC. 3815
               SOUTH WEST TEMPLE, SALT LAKE CITY, UT 84115.
               Assignee: THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK, AS TRUSTEE FOR THE
               HOLDERS OF THE EQCC ASSET BACKED CERTIFICATES, SERIES 2001-1F at C/O SELECT PORTFOLIO
               SERVICING, INC. 3815 SOUTH WEST TEMPLE, SALT LAKE CITY, UT 84115.

               Executed By: PEREZ MOMON AND SHARON MOMON To: APPROVED FEDERAL SAVINGS BANK
               Date of Security Deed: 02/29/2000 Recorded: 03/13/2000 in Book/Reel/Liber 11250 Page/Folio: 10 In DeKalb
               County , State of Georgia.

               Property Address: 5730 MASTERS COURT, STONE MOUNTAIN, GA 30087

                 KNOW ALL MEN BY THESE PRESENTS that in consideration of the sum of TEN and NO/100ths DOLLARS and
               other good and valuable consideration, paid to the above named Assignor, the receipt and sufficiency of which Is
               hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said Mortgage
               together with other evidence of indebtedness, said Mortgage having an original principal sum of $262,400.00 with
               interest, secured thereby, together with all moneys now owing or that may hereafter become due or owing in respect
               thereof, and the full benefit of all the powers and of all the covenants and provisos therein contained, and the said
               Assignor hereby grants and conveys unto the said Assignee, the Assignor's beneficial interest under the Mortgage.

                   TO HAVE AND TO HOLD the said Mortgage, and also the said property unto the said Assignee forever, subject
               to the terms contained in said Mortgage.


               EQUICREDIT CORPORATION OF AMERICA BY ITS ATTORNEY-IN-FACT SELECT PORTFOLIO SERVICING,
               INC. F/K/A FAIRBANKS CAPITAL CORP.
               on,181 118 MD
               By:
               Barbara Neale,          urhent Control Officer




                                                        40.1):
                                                         4*-•   •/
                                                           coat
                                                        de:AP
                                                        2‘'
                                                      ', 71"•
                                                           ' ar
           Witness the enneutfon hereof      the Lender
           through he duly                       ruck
           iseteor                  isr—c- is           Line—
                   C.A.14-Lee."    Ce..A. 4,-0-t
           Whose Appointment wee         .eed in Deed Book
            .33 4-15, pAge.Saa Dekeva-lk,
                                                      County.
           Georgia Reourds

                . SI0'S1BAMRCV7/07/2013 021:5H:30 P0.1. AAIRGB3ANIRCAMOCOD000000C000933562" GADEKAL. 8785185227 GASTATE_MORLASSIGN_ASSN . ACWACKAMRC.




1 of 1                                                                                                                                                         1/29/2018, 10:18 AM
GSCCCA.org - Image Index                                                                                   http://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=58055999...

                                                                                                          DEED FMK 22053          Pa 72,TEI
                                                                                                             Linda       Car         r
                                                                                                              Clerk of &Jaen i or Court
                                                                                                              Won ;tuns, liecrsid
              CORPORATE ASSIGNMENT OF MORTGAGE Page 2 of 2

              STATE OF Utah
              COUNTY OF Salt Lake

              On
                      JUL 08   MO before me, SHIRLEY TUITUPOU, a Notary Public in and for Salt Lake in the State of Utah,
              personally appeared Barbara Neale, Document Control Officer, EQUICREDIT CORPORATION OF AMERICA BY
              ITS ATTORNEY-IN-FACT SELECT PORTFOLIO SERVICING, INC. F/K/A FAIRBANKS CAPITAL CORP., personally
              known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) leare
              subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
              authorized capacity, and that by his/her/their signature on the instrument the person(s), or the entity upon behalf of
              which the person(s) acted, executed the instrument.

              WITNESS my hand a          official seal,                                                               SHIRLEY TUITUPOU
                                                                                                                     Navy Put* State of Uroo
                                                                                                                     My Commission Empires on:
                                                                                                                        Nosominst 12, 20)2
              SHIRLEY TUITUPOU                                                                                        Comm. Mombe; S2d/22
              Notary Expires: 11/12/2012 #576792                                                                                            dy
                                                                                                                (This area for notarial seal)




              '61EMIRAW:M.07107/2010 mom PM' AMRC83AMRC0000000000000000, 33562. eADEKAL' 8785%35227 GASTATE_MORT_ASSMN_ASSN •ACK•AQKAMRC.




1 of 1                                                                                                                                                1/29/2018, 10:18 AM
